 



Exhibit 10.4
GUARANTY FINANCIAL GROUP INC. SAVINGS AND RETIREMENT PLAN
(As amended and restated effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE 1 DEFINITIONS     4  
 
  1.1   “Accounts”     4  
 
  1.2   “Account Balance”     4  
 
  1.3   “Active Funds”     4  
 
  1.4   “Actual Deferral Percentage”     4  
 
  1.5   “Affiliate Plan”     5  
 
  1.6   “After Tax Contributions”     5  
 
  1.7   “After Tax Contributions Account”     5  
 
  1.8   “Approved Absence”     5  
 
  1.9   “Automatic Contribution Arrangement”     6  
 
  1.10   “Automatic Contribution Employee”     6  
 
  1.11   “Automatic Contribution Participant”     6  
 
  1.12   “Automatic Increase Participant”     6  
 
  1.13   “Average Contribution Percentage” means     6  
 
  1.14   “Before Tax Contributions”     7  
 
  1.15   “Before Tax Contributions Account”     7  
 
  1.16   “Borrower”     8  
 
  1.17   “Code”     8  
 
  1.18   “Common Stock”     8  
 
  1.19   “Common Stock Fund”     8  
 
  1.20   “Company”     8  
 
  1.21   “Company Retirement Contributions”     8  
 
  1.22   “Company Retirement Contributions Account”     8  
 
  1.23   “Compensation”     8  
 
  1.24   “Contributing Participant”     9  
 
  1.25   “Distribution Event”     9  

i



--------------------------------------------------------------------------------



 



                 
 
  1.26   “Eligible Borrower”     9  
 
  1.27   “Eligible Employee”     9  
 
  1.28   “Employee”     10  
 
  1.29   “Employee Matters Agreement”     10  
 
  1.30   “Employer”     10  
 
  1.31   “Employer Matching Contributions”     10  
 
  1.32   “Employer Matching Contributions Account”     10  
 
  1.33   “ERISA”     10  
 
  1.34   “Forestar”     10  
 
  1.35   “Forestar Common Stock”     10  
 
  1.36   “Forestar Plan”     10  
 
  1.37   “Forestar Stock Fund”     10  
 
  1.38   “Funds”     10  
 
  1.39   “Group”     11  
 
  1.40   “Guaranty Common Stock”     11  
 
  1.41   “Guaranty Stock Fund”     11  
 
  1.42   “Highly Compensated Employee”     11  
 
  1.43   “Hour of Service”     11  
 
  1.44   “Inactive Participant”     12  
 
  1.45   “Investment Committee”     12  
 
  1.46   “Loan”     12  
 
  1.47   “Merged Plan”     12  
 
  1.48   “Merger Date”     12  
 
  1.49   “Months of Participation”     12  
 
  1.50   “Non-Highly Compensated Employee”     13  
 
  1.51   “Non-Residential Loan”     13  
 
  1.52   “Notice”     13  
 
  1.53   “One Year Break in Service”     13  

ii



--------------------------------------------------------------------------------



 



                 
 
  1.54   “Participant”     13  
 
  1.55   “Participant Loan Subaccount”     13  
 
  1.56   “Period of Separation”     13  
 
  1.57   “Period of Service”     14  
 
  1.58   “Period of Severance”     17  
 
  1.59   “Plan”     17  
 
  1.60   “Plan Administrator”     17  
 
  1.61   “Plan Year”     17  
 
  1.62   “Profit Sharing Contributions”     17  
 
  1.63   “Profit Sharing Contributions Account”     17  
 
  1.64   “Qualified Nonelective Contributions”     17  
 
  1.65   “Qualified Nonelective Contributions Account”     17  
 
  1.66   “Required Beginning Date”     17  
 
  1.67   “Residential Loan”     18  
 
  1.68   “Rollover Account”     18  
 
  1.69   “Rollover Contributions”     18  
 
  1.70   “Section 414(n) Leased Employee”     18  
 
  1.71   “Section 414 Compensation”     18  
 
  1.72   “Section 415 Compensation”     19  
 
  1.73   “Severance from Service Date”     20  
 
  1.74   “Stock Fund”     20  
 
  1.75   “Subaccounts”     20  
 
  1.76   “Temple-Inland Common Stock”     20  
 
  1.77   “Temple-Inland Savings Plan”     20  
 
  1.78   “Temple-Inland Stock Fund”     20  
 
  1.79   “Trust Agreement”     20  
 
  1.80   “Trust Fund”     21  
 
  1.81   “Trustee”     21  

iii



--------------------------------------------------------------------------------



 



                 
 
  1.82   “Valuation Date”     21   ARTICLE 2 ELIGIBILITY AND PARTICIPATION    
21  
 
  2.1   Participation.     21  
 
  2.2   Enrollment as a Contributing Participant.     23  
 
  2.3   No Participation by Non-Covered Employees.     25   ARTICLE 3
PARTICIPANT CONTRIBUTIONS     25  
 
  3.1   Before Tax Contributions.     25  
 
  3.2   Suspension of Contributions.     25  
 
  3.3   Changes in Contribution Elections.     26  
 
  3.4   Payment of Contributions.     26  
 
  3.5   No Make-Up of Contributions.     26  
 
  3.6   Limitations on Before Tax Contributions.     26  
 
  3.7   Rollovers.     30   ARTICLE 4 EMPLOYER CONTRIBUTIONS     30  
 
  4.1   Matching Contributions.     30  
 
  4.2   Profit Sharing Contributions.     32  
 
  4.3   Qualified Nonelective Contributions.     32  
 
  4.4   Reinstatement of Forfeited Account Balances; Payment of Administrative
Expenses.     33  
 
  4.5   Limitations on Contributions.     33  
 
  4.6   Limitations on After Tax Contributions and Employer Matching
Contributions.     33   ARTICLE 5 ACCOUNTS     37  
 
  5.1   Maintenance of Accounts.     37  
 
  5.2   Adjustments to Accounts; Statements Provided to Participants.     37  
ARTICLE 6 VESTING AND FORFEITURES     37  
 
  6.1   Before Tax Contributions, After Tax Contributions, Qualified Nonelective
Contributions and Rollover Accounts.     37  
 
  6.2   Vesting of Company Retirement Contributions Account.     37  

iv



--------------------------------------------------------------------------------



 



                 
 
  6.3   Vesting of Employer Matching Contributions Account and Profit Sharing
Contributions Account.     38  
 
  6.4   Forfeitures.     40  
 
  6.5   Determination of Period of Service.     40   ARTICLE 7 INVESTMENT OF
CONTRIBUTIONS     41  
 
  7.1   Investment Funds.     41  
 
  7.2   Inactive Funds.     41  
 
  7.3   Loan Fund.     42  
 
  7.4   Investment of Employer and Participant Contributions.     42  
 
  7.5   Change in Investment Elections.     42  
 
  7.6   Change in Existing Investments.     43  
 
  7.7   Voting of Stock Fund Shares (for Periods Prior to January 1, 2010).    
43  
 
  7.8   Tender or Exchange Offers (for Periods Prior to January 1, 2010).     44
 
 
  7.9   Confidentiality (for Periods Prior to January 1, 2010).     44   ARTICLE
8 WITHDRAWALS DURING EMPLOYMENT     45  
 
  8.1   Withdrawal of After Tax Contributions.     45  
 
  8.2   Withdrawals After Age 591/2.     45  
 
  8.3   Withdrawal of Employer Matching Contributions.     45  
 
  8.4   Hardship Withdrawals.     45  
 
  8.5   Withdrawal of Rollover Accounts.     48  
 
  8.6   Withdrawals of Certain Default Before Tax Contributions.     48  
 
  8.7   Application for Withdrawals; Processing.     48  
 
  8.8   Limit on Number of Withdrawals.     49  
 
  8.9   Effect of Withdrawals on Investments.     49  
 
  8.10   Timing and Form of Payment of Withdrawals.     49  
 
  8.11   Withdrawals Only Available to Employees.     49   ARTICLE 9 PAYMENT OF
BENEFITS     49  
 
  9.1   Distribution of Benefits Upon Occurrence of Distribution Event.     49  

v



--------------------------------------------------------------------------------



 



                 
 
  9.2   Payment of Benefits by Trustee; Form of Payment.     50  
 
  9.3   Installment Option for Certain Retiring Participants.     51  
 
  9.4   Required Minimum Distributions.     51  
 
  9.5   Payment to Participant’s Estate.     52  
 
  9.6   Incapacity of Payee.     52  
 
  9.7   Plan Administrator Determines Payee.     52  
 
  9.8   Rollover Distributions.     52  
 
  9.9   Distributions Pursuant to Qualified Domestic Relations Orders.     54  
ARTICLE 10 LOANS     54  
 
  10.1   Availability of Loans; Application for Loans.     54  
 
  10.2   Terms of Loans.     55  
 
  10.3   Events of Default.     57  
 
  10.4   Accounting for Loans.     58   ARTICLE 11 ADMINISTRATION OF THE PLAN  
  58  
 
  11.1   Authority of Plan Administrator.     58  
 
  11.2   Claims Procedure.     59  
 
  11.3   Financial Statements.     61  
 
  11.4   Liability of Plan Administrator.     61  
 
  11.5   Standard of Judicial Review of Plan Administrator Action.     61  
ARTICLE 12 MANAGEMENT OF THE TRUST FUND     62  
 
  12.1   Designation of Trustee.     62  
 
  12.2   Plan Assets Held in Trust.     62  
 
  12.3   Appointment of Investment Manager.     63   ARTICLE 13 AMENDMENT OF THE
PLAN     64  
 
  13.1   Amendment.     64   ARTICLE 14 DISCONTINUANCE OF THE PLAN     66  
 
  14.1   Right To Terminate Plan.     66  
 
  14.2   Valuation of Trust Fund upon Termination.     66  

vi



--------------------------------------------------------------------------------



 



                 
 
  14.3   Continuation of Trust.     66  
 
  14.4   Plan Mergers and Transfers of Assets and Liabilities.     66  
 
  14.5   Certain Spin-Offs and Mergers.     68   ARTICLE 15 STATEMENT OF INTENT
    68  
 
  15.1   Qualification.     68  
 
  15.2   Section 404(c) of ERISA.     69  
 
  15.3   Responsibility of Named Fiduciaries.     69  
 
  15.4   Legal Rights and Liabilities.     69   ARTICLE 16 TOP-HEAVY RULES    
70  
 
  16.1   Applicability of Rules.     70  
 
  16.2   Determination of Top-Heavy Status.     70  
 
  16.3   Determination of Accrued Benefits.     71  
 
  16.4   Vesting for Top-Heavy Years.     72  
 
  16.5   Contributions for Top-Heavy Years.     72  
 
  16.6   Certain Changes Effective January 1, 2002.     73   ARTICLE 17 GENERAL
PROVISIONS     75  
 
  17.1   Nonalienation of Benefits.     75  
 
  17.2   No Right to Continued Employment.     75  
 
  17.3   Rules of Construction.     76  
 
  17.4   Appendices.     76   ARTICLE 18 LAPSED BENEFITS     76  
 
  18.1   Notification to Participants and Beneficiaries.     76  
 
  18.2   Reinstatement of Lapsed Benefits.     77   APPENDIX I     1   APPENDIX
II     2   KNUTSON MORTGAGE CORPORATION APPENDIX     4   STOCKTON SAVINGS BANK
APPENDIX     1   WESTERN CITIES MORTGAGE CORPORATION APPENDIX     1  

vii



--------------------------------------------------------------------------------



 



                  TEXAS NATIONAL AGENCY, INC. APPENDIX     1   HEMET FEDERAL
SAVINGS AND LOAN ASSOCIATION APPENDIX     1   MINIMUM DISTRIBUTION APPENDIX    
1  

APPENDICES

viii



--------------------------------------------------------------------------------



 



GUARANTY FINANCIAL GROUP INC. SAVINGS AND RETIREMENT PLAN
     This Plan was originally adopted effective as of April 1, 1989 and was
named the “Guaranty Savings Plan.”
     Effective January 1, 1992 the Plan was re-named the “Temple-Inland
Financial Services Savings and Retirement Plan” and was amended and restated to
provide for participating employers to make retirement contributions to the Plan
on behalf of eligible employees and to make certain other changes.
     Effective as of July 1, 1993, the Temple-Inland Food Service Corporation
Savings and Retirement Plan (the “Food Service Plan”) was merged into the Plan.
     Effective July 1, 1993, the Plan was amended and restated to reflect the
merger of the Food Service Plan into the Plan, re-name the Plan the
“Temple-Inland Savings and Retirement Plan,” change the investment options
available under the Plan, authorize Participants to make after tax
contributions, authorize the Plan Administrator to make Plan loans to
participants, and make certain other changes.
     Effective December 30, 1994, the Plan was amended and restated to reflect
the merger of the American Federal Bank, F.S.B. Capital Accumulation and
Cap-Plus Plan into this Plan as of December 30, 1994 and to make certain other
changes.
     Effective as of January 1, 1995, the Plan was amended and restated to
eliminate the ability of Participants to make certain hardship withdrawals.
     Effective September 2, 1995 the Plan was amended to (a) authorize the
contribution by Employers of “qualified nonelective contributions,” (b) provide
for the treatment of Employees who are represented by United Paperworkers
International Union Local 654, (c) increase the maximum amount of Employer
Matching Contributions that may be credited for any Plan Year on behalf of
salaried and nonunion Employees of Temple-Inland Food Service Corporation,
(d) provide for three new investment fund options, and (e) make certain other
changes.
     Effective January 1, 1996, the Plan was amended and restated to make
certain changes in response to comments made by the IRS in connection with a
determination letter request filed with respect to the Plan and make certain
other changes. The amendments made by such amendment and restatement were
effective as of January 1, 1996, except that the amendments made to
Sections 1.4, 1.14, 1.22, 1.36, 1.57, 3.6 and 4.6 as of such date were effective
as of January 1, 1987.

 



--------------------------------------------------------------------------------



 



     The Plan was amended and restated effective May 1, 1997 to (a) allow cash
rollover contributions to the Plan, (b) allow the Plan Administrator to provide
for the use by Participants of telephonic or other means of communication to
make elections, (c) make certain changes relating to the merger of other plans
into this Plan, (d) incorporate prior amendments made to the Plan, and (e) make
certain other changes, including changes made to reflect recent legislation. The
amendments made by such amendment and restatement were effective as of May 1,
1997, except that the amendments made to the definition of “Highly Compensated
Employee” and Sections 3.6 and 4.6 were effective as of January 1, 1997, the
amendments made to Section 3.7 were effective April 1, 1997, the amendment of
Appendix I was effective as of October 27, 1997, and the deletion of former
Appendix III was effective as of April 30, 1997.
     The Plan was amended and restated effective March 1, 2000 to (a) increase
the maximum amount of Employer Matching Contributions that may be made hereunder
on behalf of any Participant during any Plan Year, and (b) to make certain other
changes. The amendments made by such amendment and restatement were, except as
provided therein, effective as of March 1, 2000, except that the amendments made
to Sections 2.1, 3.2, 4.2, 4.5, 7.5 and 7.6 were effective as of January 1,
2000.
     The Plan was amended and restated effective December 1, 2001 to reflect
changes in applicable law made by the Economic Growth and Tax Relief
Reconciliation Act of 2001 and to make certain other changes. The amendments
made by such amendment and restatement were effective as of December 1, 2001,
except as otherwise provided therein.
     The Plan was amended and restated effective September 1, 2004, to reflect
changes to the Plan’s provisions relating to the Funds offered under the Plan
and to make certain other changes.
     The Plan was amended and restated effective January 1, 2006, to reflect
changes in the Treasury Regulations under Sections 401(k) and 401(m) of the Code
and to make certain other changes. The amendments made by such amendment and
restatement were effective January 1, 2006, unless otherwise provided herein.
     The Plan was amended and restated effective January 1, 2007, (i) to change
the vesting schedule for Company Retirement Contributions from a five (5)-year
cliff vesting schedule to a three (3)-year graduated vesting schedule, and
(ii) to permit a non-spouse beneficiary to elect a Direct Rollover of certain
distributions hereunder.

2



--------------------------------------------------------------------------------



 



     The Plan was amended effective December 1, 2007, to add Target Retirement
Funds as investment funds under Article 7 hereof.
     The Plan was amended and restated effective January 1, 2008, (i) to provide
for the full vesting of the Employer Matching Contributions Accounts and Company
Retirement Contributions Accounts of a Participant whose employment with the
Group is designated as terminating as a result of the Transformation Plan
announced by Temple Inland Inc. in a press release dated February 26, 2007;
(ii) to eliminate new investments in, but permit transfers out of, the
Temple-Inland Stock Fund, the Guaranty Stock Fund and the Forestar Stock Fund;
(iii) to provide for the liquidation the Temple-Inland Stock Fund, the Guaranty
Stock Fund and the Forestar Stock Fund, effective December 31, 2009; (iv) to
provide that Employer Matching Contributions and Profit Sharing Contributions
made on behalf of a Participant will be invested in the same investment funds in
which the Participant’s Before Tax Contributions are invested; (v) to comply
with the qualified automatic contribution arrangement requirements of
Sections 401(k)(13) and 401(m)(12) of the Code, (vi) to allow an Automatic
Contribution Participant to withdraw certain default Before Tax Contributions;
(vii) to eliminate After-Tax Contributions, (viii) to change the vesting
schedule for Employer Matching Contributions from a three (3)-year graduated
schedule to a two (2)-year cliff schedule to comply with the qualified automatic
contribution arrangement requirements of Sections 401(k)(13) and 401(m)(12) of
the Code, (ix) to change the vesting schedule for Company Retirement
Contributions made for Plan Years beginning before January 1, 2008, from a three
(3)-year cliff schedule to a two (2)-year cliff vesting schedule, (x) to change
the name of the Plan from the “Temple-Inland Savings and Retirement Plan” to the
“Guaranty Financial Group Inc. Savings and Retirement Plan,” (xi) to eliminate
the mandatory cashout of the vested Accounts of a terminated Participant who has
attained age sixty-five (65), and (xii) to permit a terminated Participant to
commence distributions of his vested Accounts on his Required Beginning Date in
periodic installment payments. The amendments made by such amendment and
restatement were effective January 1, 2008, unless otherwise provided herein.

3



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the following respective
meanings, unless a different meaning is required by the context:
     1.1 “Accounts” means, as applicable, a Participant’s Company Retirement
Contributions Account, Before Tax Contributions Account, After Tax Contributions
Account, Employer Matching Contributions Account, Qualified Nonelective
Contributions Account, Profit Sharing Contributions Account, Rollover Account,
and the Subaccounts maintained under such Accounts. The Plan Administrator may
establish such additional Accounts and Subaccounts as it may determine in its
discretion.
     1.2 “Account Balance” means the aggregate balance of a Participant’s
Accounts.
     1.3 “Active Funds” means the investment funds listed in Section 7.1 hereof.
     1.4 “Actual Deferral Percentage” means
          (a) For each Plan Year the average of the ratios (calculated
separately for each Employee) of: (i) the amount of Before Tax Contributions and
Qualified Nonelective Contributions to be paid to the Plan on behalf of an
Employee for that Plan Year pursuant to Sections 3.1 and 4.3 hereof, to
(ii) that Employee’s Section 414 Compensation for that Plan Year.
          (b) The Actual Deferral Percentage of any Employee who is a Highly
Compensated Employee for a Plan Year and who is eligible to have before tax
contributions allocated to his accounts under two (2) or more plans or
arrangements described in Section 401(k) of the Code that are maintained by the
Group shall be determined as if all such before tax contributions were made
under a single plan or arrangement. If such plans or arrangements have different
plan years, the Actual Deferral Percentage of the Highly Compensated Employee
shall be determined by aggregating the before tax contributions made on behalf
of the Highly Compensated Employee, and the compensation (using the definition
of compensation set forth in the plan or arrangement being tested) received by
the Highly Compensated Employee, during the plan year of the plan or arrangement
being tested.

4



--------------------------------------------------------------------------------



 



          (c) If the Plan satisfies the requirements of Section 401(a)(4) or
Section 410(b) of the Code only if aggregated with one (1) or more other plans
or if one (1) or more other plans satisfy the requirements of Section 401(a)(4)
or Section 410(b) of the Code only if aggregated with the Plan, the Actual
Deferral Percentages of Employees shall be determined as if all such plans were
a single plan. A plan or arrangement described in Section 401(k) of the Code may
be aggregated with this Plan to satisfy the requirements of Section 410(b) of
the Code only if such plan or arrangement uses the same testing method as this
Plan for purposes of satisfying the actual deferral percentage test of Section
401(k) of the Code.
     1.5 “Affiliate Plan” means a defined contribution plan (other than this
Plan) that is maintained by any member of the Group and that is intended to be
qualified under Section 401(a) of the Code.
     1.6 “After Tax Contributions” means the voluntary contributions made by a
Participant pursuant to Section 3.1 hereof for Plan Years beginning before
January 1, 2008, which are neither deductible for federal income tax purposes
nor reduce a Participant’s taxable income, plus the amount of such contributions
made by a Participant to a Merged Plan that are transferred on behalf of a
Participant to this Plan. No After Tax Contributions shall be made by any
Participant for Plan Years beginning after December 31, 2007.
     1.7 “After Tax Contributions Account” means the separate account maintained
for each Participant who has made After Tax Contributions that accounts for the
Participant’s share of the Trust Fund attributable to his After Tax
Contributions.
     1.8 “Approved Absence” means an Employee’s period of absence occurring by
reason of the following events:
          (a) service in the Armed Forces of the United States; provided,
however, that the Employee has re-employment rights under applicable laws and
complies with the requirements of such laws and is re-employed by the Group;
          (b) an approved leave of absence for medical or disability reasons
granted to an Employee pursuant to his Employer’s established personnel rules
and policies; or
          (c) any other leave of absence approved by his Employer; provided,
however, that no such leave of absence shall be approved for more than six
(6) months in the aggregate.

5



--------------------------------------------------------------------------------



 



     1.9 “Automatic Contribution Arrangement” means the automatic enrollment and
contribution provisions of Sections 2.1(c) and (e), 2.2(b) and (c) and 4.1
hereof that are intended to constitute a “qualified automatic contribution
arrangement” within the meaning of Treasury Regulation Section 1.401(k)-3(j)(1).
     1.10 “Automatic Contribution Employee” means any Employee other than an
Employee who has an affirmative election in effect (that remains in effect) on
January 1, 2008, to (a) have Before Tax Contributions made on the Employee’s
behalf in a specified percentage of Compensation, or (b) not have Before Tax
Contributions made on the Employee’s behalf. An Employee shall cease to be an
Automatic Contribution Employee if the Employee makes an election (that remains
in effect) to (x) have Before Tax Contributions made on his behalf in a
different percentage of Compensation than provided by Sections 2.2(b) and (c)
hereof, or (y) not have any Before Tax Contributions made on his behalf.
     1.11 “Automatic Contribution Participant” means an Automatic Contribution
Employee who becomes a Participant pursuant to Section 2.1(c)(ii) hereof.
     1.12 “Automatic Increase Participant” means (a) each Automatic Contribution
Participant, other than an Automatic Contribution Participant who, by Notice to
the Plan Administrator, makes an election (that remains in effect) not to have
the automatic increases provided for by Section 2.2(c) hereof apply to the
Participant, and (b) each other Participant who, by Notice to the Plan
Administrator, makes an election (that remains in effect) to have Section 2.2(c)
hereof apply.
     1.13 “Average Contribution Percentage” means
          (a) For each Plan Year, the average of the ratios (calculated
separately for each Employee) of: (i) the sum of the employee contributions and
employer matching contributions (within the meaning of Section 401(m) of the
Code) under the Plan on behalf of an Employee for the relevant Plan Year, to
(ii) that Employee’s Section 414 Compensation for the relevant Plan Year.
          (b) The Average Contribution Percentage of any Employee who is a
Highly Compensated Employee for the Plan Year and who is eligible to make
employee contributions or to have matching contributions, qualified nonelective
contributions or elective deferrals (as defined in Section 401(m)(4) of the
Code) allocated to his account under two (2) or more plans described in

6



--------------------------------------------------------------------------------



 



Section 401(a) of the Code or arrangements described in Section 401(k) of the
Code that are maintained by the Group shall be determined as if all such
contributions and deferrals were made under a single plan. If such plans or
arrangements have different plan years, the Average Contribution Percentage of
the Highly Compensated Employee shall be determined by aggregating such
contributions and deferrals made by and/or on behalf of the Highly Compensated
Employee, and the compensation (using the definition of compensation set forth
in the plan or arrangement being tested) received by the Highly Compensated
Employee, during the plan year of the plan or arrangement being tested.
          (c) If the Plan satisfies the requirements of Section 401(a)(4) or
Section 410(b) of the Code only if aggregated with one (1) or more other plans
or if one (1) or more other plans satisfy the requirements of Section 401(a)(4)
or Section 410(b) of the Code only if aggregated with the Plan, the Average
Contribution Percentages of Employees shall be determined as if all such plans
were a single plan. A plan may be aggregated with this Plan for purposes of
satisfying the requirements of Section 410(b) of the Code only if such plan uses
the same testing method as this Plan to satisfy the actual contribution
percentage test of Section 401(m) of the Code.
          (d) To the extent permitted by regulations promulgated under Section
401(m) of the Code, the Plan Administrator may elect to take into account
“elective deferrals” (within the meaning of Section 401(m) of the Code) and
Qualified Nonelective Contributions, in calculating the Average Contribution
Percentage of Employees.
          (e) To the extent prohibited by Treasury
Regulation Section 1.401(m)-2(a)(5), the Plan Administrator shall not take into
account disproportionate matching contributions in calculating the Average
Contribution Percentage of Employees.
     1.14 “Before Tax Contributions” means the amount of Compensation deferred
by a Participant pursuant to Section 3.1 hereof on a before tax basis, plus the
amount of elective deferrals (within the meaning of Section 402(g) of the Code)
that are transferred on behalf of a Participant to this Plan from a Merged Plan.
     1.15 “Before Tax Contributions Account” means the separate account
maintained for each Participant who has made Before Tax Contributions that
accounts for the Participant’s share of the Trust Fund attributable to his
Before Tax Contributions.

7



--------------------------------------------------------------------------------



 



     1.16 “Borrower” means any person who has an outstanding loan under
Article 10 of this Plan.
     1.17 “Code” means the Internal Revenue Code of 1986, as amended, and shall
also include all regulations promulgated thereunder.
     1.18 “Common Stock” means Temple-Inland Common Stock, Guaranty Common Stock
or Forestar Common Stock, as applicable.
     1.19 “Common Stock Fund” means the Temple-Inland Stock Fund, the Guaranty
Stock Fund or the Forestar Stock Fund, as applicable.
     1.20 “Company” means TIN Inc. d/b/a Temple-Inland and any successor to such
corporation by merger, purchase, or otherwise. Effective December 28, 2007, the
term “Company” means the Guaranty Financial Group Inc., a Delaware Corporation,
and any successor to such corporation by merger, purchase, or otherwise.
     1.21 “Company Retirement Contributions” means contributions made by an
Employer pursuant to former Section 4.1 hereof for Plan Years beginning before
January 1, 2008, plus the amount of any similar contributions (as determined by
the Plan Administrator) that are transferred to this Plan from a Merged Plan on
behalf of a Participant. No Company Retirement Contributions shall be made by
the Company for Plan Years beginning after December 31, 2007.
     1.22 “Company Retirement Contributions Account” means the separate account
for each Participant which shall account for his share of the Trust Fund
attributable to Company Retirement Contributions made on his behalf.
     1.23 “Compensation” means wages paid by an Employer to an Employee, as
reported by the Employer in Box 1 on Form W-2, and elective deferrals (within
the meaning of Section 402(g)(3) of the Code) under any plan sponsored by the
Group, payroll reduction contributions made on a before tax basis under any
cafeteria plan (within the meaning of Section 125 of the Code) or qualified
transportation fringe benefit plan (within the meaning of Section 132(f) of the
Code) sponsored by the Group, but excludes reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, welfare
benefits, deferred compensation, and, in the case of a Highly Compensated
Employee only, stock option income and payments made with respect to performance
units or restricted stock. If for any Plan Year a Participant’s Compensation
exceeds the two hundred thousand dollar ($200,000) (one hundred fifty

8



--------------------------------------------------------------------------------



 



thousand dollar ($150,000) for Plan Years beginning before January 1, 2002)
limitation imposed by Section 401(a)(17) of the Code, as adjusted as provided
therein, such excess amount shall not be taken into account for such Plan Year
for purposes of this Section or any other provision of the Plan. Notwithstanding
the foregoing, the definition of the term “Compensation” under this Section 1.23
is a safe harbor definition of compensation set forth in Treasury Regulations
Section 1.414(s)-1(c)(3), as modified by Treasury Regulations
Sections 1.414(s)-1(c)(4) and (5), and does not include any compensation amount
that is not Section 415 Compensation.
     1.24 “Contributing Participant” shall mean a Participant who elects to make
Before Tax Contributions to the Plan pursuant to Article 3 hereof.
     1.25 “Distribution Event” means, with respect to a Participant: (a) the
Participant’s retirement, death, disability, or severance from employment
(separation from service, for periods prior to January 1, 2002) with the Group;
or (b) the sale or other disposition by any member of the Group to an unrelated
corporation of all or substantially all of the assets used in a trade or
business, but only with respect to a Participant who continues employment with
the acquiring corporation and the acquiring corporation does not maintain the
Plan after the disposition; (c) the sale or other disposition by any member of
the Group of its interest in a subsidiary to an unrelated entity but only with
respect to a Participant who continues employment with the subsidiary and the
acquiring entity does not maintain the Plan after the disposition; and (d) the
termination of the Plan without establishment or maintenance of an alternative
defined contribution plan (as defined in Treasury Regulation Section 1.401(k) —
1(d)(4)); provided however, that the preceding clauses (b) and (c) shall not
apply on and after January 1, 2002. Notwithstanding the foregoing, if a
Participant has a change in job status from Employee to Section 414(n) Leased
Employee, such change in job status shall not constitute a Distribution Event.
     1.26 “Eligible Borrower” means any Participant who has an Account Balance
under this Plan or any alternate payee who has a right to an Account Balance
under this Plan, provided that such Participant or alternate payee is a “party
in interest” (within the meaning of Section 3(14) of ERISA).
     1.27 “Eligible Employee” means an Employee who is an active Employee on the
December 31 of a Plan Year for which his Employer makes a Profit Sharing
Contribution hereunder.

9



--------------------------------------------------------------------------------



 



     1.28 “Employee” means a person who is employed by an Employer on a
salaried, salaried plus commission, commission-only or hourly basis and who is
not covered by a collective bargaining agreement entered into with an Employer,
unless such agreement, by specific reference to the Plan provides for coverage
under the Plan.
     1.29 “Employee Matters Agreement” means the Employee Matters Agreement by
and among Temple-Inland Inc., Forestar and the Company entered into pursuant to
the Transformation Plan announced by Temple Inland Inc. in a press release dated
February 26, 2007.
     1.30 “Employer” means each of the entities listed on Appendix I hereto,
subject to such limitations or restrictions as to participation by employees of
such entities as may be reflected on such Appendix I.
     1.31 “Employer Matching Contributions” means the contributions made by an
Employer pursuant to Section 4.1 hereof, plus the amount of any employer
matching contributions (within the meaning of Section 401(m)(4) of the Code)
transferred on behalf of a Participant to this Plan from a Merged Plan.
     1.32 “Employer Matching Contributions Account” means the separate account
for each Participant which shall account for his share of the Trust Fund
attributable to any Employer Matching Contributions made or transferred to this
Plan on his behalf.
     1.33 “ERISA” means the Employee Retirement Income Security Act of 1974, as
now in effect or hereafter amended and shall also include all regulations
promulgated thereunder.
     1.34 “Forestar” means Forestar Real Estate Group Inc., a Delaware
Corporation.
     1.35 “Forestar Common Stock” means common stock, par value one dollar
($1.00) per share, of Forester.
     1.36 “Forestar Plan” means the Forestar Savings and Retirement Plan
maintained by Forestar.
     1.37 “Forestar Stock Fund” means an investment fund hereunder invested in
Forestar Common Stock.
     1.38 “Funds” means the investment funds provided for by Sections 7.1 and
7.2 hereof.

10



--------------------------------------------------------------------------------



 



     1.39 “Group” means the Company, and any entity that is treated as a single
employer together with the Company pursuant to Sections 414(b), 414(c) or 414(m)
of the Code or is required to be aggregated with the Company pursuant to
regulations under Section 414(o) of the Code. For the purpose under the Plan of
determining the Period of Service of a Participant, each entity shall be
included in the Group only for such period or periods during which it is treated
as a single employer together with the Company pursuant to Sections 414(b),
414(c) or 414(m) of the Code or is required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code, except as provided in
Section 1.57 hereof.
     1.40 “Guaranty Common Stock” means common stock, par value one dollar
($1.00) per share, of the Company.
     1.41 “Guaranty Stock Fund” means an investment fund hereunder invested in
Guaranty Common Stock.
     1.42 “Highly Compensated Employee” means any Employee who, with respect to
the Group, is described in either clauses (a) or (b) below:
          (a) Was a “5-percent owner” (as described in Section 414(q) of the
Code) at any time during the Plan Year or the twelve (12) month period preceding
the Plan Year (the “Lookback Year”); or
          (b) Received Section 415 Compensation from the Group in excess of
eighty thousand dollars ($80,000) (as adjusted for cost-of-living increases) for
the Lookback Year and was in the group of employees for such year consisting of
the top twenty percent of employees when ranked on the basis of Section 415
Compensation during such year.
     1.43 “Hour of Service” means
          (a) An hour for which an employee is paid, or entitled to payment, for
the performance of duties for any member of the Group. Such hours will be
credited to the employee for the computation period in which the duties are
performed; and
          (b) An hour for which an employee is paid, or entitled to payment, by
any member of the Group on account of a period of time during which no duties
are performed (irrespective of whether

11



--------------------------------------------------------------------------------



 



the employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. Hours under this paragraph will be calculated and credited pursuant to
Section 2530.200b-2 of the Department of Labor Regulations which is incorporated
herein by reference; and
          (c) An hour for which back pay, irrespective of mitigation of damages,
is either awarded or agreed to by any member of the Group. An hour of service
will not be credited both under (a) or (b), as the case may be, and under this
subsection (c). Such hours will be credited to employees for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.
          (d) Hours of service shall be credited for any individual considered
to be a Section 414(n) Leased Employee.
     1.44 “Inactive Participant” means a Participant who is employed by the
Group, but who is not an Employee.
     1.45 “Investment Committee” means the Guaranty Financial Group Inc.
Investment Committee, as appointed by the Board of Directors of the Company.
     1.46 “Loan” means a loan made pursuant to Article 10 hereof or that is
treated as a Loan pursuant to Section 10.2(j) hereof
     1.47 “Merged Plan” means a tax-qualified defined contribution plan that is
merged into this Plan or from which account balances are transferred (other than
pursuant to a rollover) to this Plan, in either case with the consent of the
Board of Directors or Chief Executive Officer of the Company.
     1.48 “Merger Date” means the date as of which a Merged Plan is merged into
this Plan or as of which account balances are transferred to this Plan from a
Merged Plan, as designated by the Plan Administrator.
     1.49 “Months of Participation” means the number of calendar months (with
partial months being counted as full months) during the period beginning on
(a) the date on which an Employee provides Notice to the Plan Administrator
electing to make Before Tax Contributions (or After Tax Contributions for Plan
Years beginning before January 1, 2008) hereunder, or (b) in the case of an
Automatic Contribution Employee, the day after the expiration of the election
period set forth in Section 2.2(b)(ii) hereof, and

12



--------------------------------------------------------------------------------



 



ending on the date the Participant ceases to be employed by any member of the
Group. If the Plan Administrator determines that there are insufficient records
to determine a Participant’s Months of Participation pursuant to the foregoing
provisions of this Section 1.49, the Plan Administrator may determine a
Participant’s Months of Participation using such methods and assumptions as it
determines necessary or appropriate in its sole discretion, provided that such
methods and assumptions are applied in a consistent and nondiscriminatory manner
to similarly situated Participants. In the case of a Participant described in
Section 1.57(b)(ii), (iv) or (xi) hereof, the Participant’s Months of
Participation shall include the Participant’s “months of participation” in the
Merged Plan, the Temple-Inland Savings Plan or the Forestar Plan, as applicable.
     1.50 “Non-Highly Compensated Employee” means, with respect to a Plan Year,
an Employee who is eligible to participate in the Plan pursuant to Article 2
hereof and who is not a Highly Compensated Employee.
     1.51 “Non-Residential Loan” means any Loan that is not a Residential Loan.
     1.52 “Notice” means a notice, application or request provided by a
Participant to a designated party in such form (which may be written,
telephonic, electronic, or another means of communication) as may be specified
by the party to receive such Notice.
     1.53 “One Year Break in Service” means a consecutive twelve (12) month
Period of Severance during which an Employee does not perform an Hour of Service
and is not on an Approved Absence.
     1.54 “Participant” means (a) an Employee who is eligible to participate in
the Plan under Article 2 hereof, and (b) except for purposes of Articles 2
(other than Section 2.1(f) and 2.3), 3, 4, 8, 9, and 16 hereof, any person on
whose behalf an Account is maintained under the Plan.
     1.55 “Participant Loan Subaccount” means the separate Subaccount maintained
for each Participant who has an outstanding Loan and to which the promissory
note evidencing any such Loan shall be allocated.
     1.56 “Period of Separation” means a period of time commencing with the date
a person separates from service with the Group and ending with the date that
person resumes employment with the Group.

13



--------------------------------------------------------------------------------



 



     1.57 “Period of Service” means
          (a) The period commencing on the date a person is credited with an
Hour of Service after April 1, 1989, and ending on the date a Period of
Severance begins, including any Period of Separation of less than twelve
(12) consecutive months. The determination of a Participant’s Period of Service
shall be subject to the rules set forth in Section 6.5 hereof. For purposes of
determining a Participant’s Period of Service, the Severance from Service Date
of a Participant who is absent from service beyond the first anniversary of the
first day of absence for maternity or paternity reasons is the second
anniversary of the first day of such absence. The period between the first and
second anniversaries of the first day of absence from work shall be neither a
Period of Service nor a Period of Severance. For purposes of this paragraph, an
absence from work for maternity or paternity reasons means an absence (i) by
reason of the pregnancy of the individual, (ii) by reason of a birth of a child
of the individual, (iii) by reason of the placement of a child with the
individual in connection with the adoption of such child by such individual, or
(iv) for purposes of caring for such child for a period beginning immediately
following such birth or placement.
          (b) Notwithstanding Section 1.57(a) hereof:
               (i) For purposes of determining the Period of Service of an
Employee who was employed by an Employer on April 1, 1989, periods of employment
by (A) Guaranty Federal Savings and Loan Association, Dallas, Texas, (B) First
Federal Savings and Loan Association of Austin, Austin, Texas, and (C) Delta
Savings Association of Texas, Alvin, Texas, prior to April 1, 1989, shall be
considered service for the Group;
               (ii) The Period of Service of a Participant whose service for
vesting purposes under a Merged Plan was determined on a basis other than hours
of service shall include the service credited under such plan as of its Merger
Date (provided that if the Merged Plan was at any time an Affiliate Plan, no
duplication of credited service shall occur);
               (iii) In the case of a Participant who became an Employee (A) on
or about September 30, 2000 in connection with the purchase by Guaranty Business
Credit Corporation of certain assets of Capital Factors, Inc., (B) on or about
October 2, 2000 in connection with the purchase by Timberline Insurance
Managers, Inc. of certain assets of FG Holdings, Inc., or (C) on or about
January 26,

14



--------------------------------------------------------------------------------



 



2001 in connection with the purchase by Guaranty Business Credit Corporation of
certain assets of Finova Capital Corporation, periods of employment with Capital
Factors, Inc., FG Holdings, Inc., or Finova Capital Corporation, as applicable,
prior to the date of becoming an Employee shall be considered service for the
Group for purposes of determining the Participant’s Period of Service for
purposes of Section 6.2 hereof; and
               (iv) The Period of Service of a Participant whose service for
vesting purposes under a Merged Plan was determined based on hours of service
shall consist of the following: (A) a number of years equal to the number of
years of service credited to the Participant before the plan year or other
computation period used for determining years of service under the Merged Plan
(the “Computation Period”) during which the Merger Date occurs; (B) the greater
of (I) the period of service that would be credited to the Participant under the
elapsed time method for his service during the entire Computation Period in
which the Merger Date occurs, or (II) the service taken into account for the
Computation Period that includes the Merger Date under the hours of service
method as of the Merger Date; and (C) the Period of Service credited to the
Participant for service subsequent to the Merger Date commencing on the day
after the last day of the Computation Period in which the Merger Date occurs.
               (v) The Period of Service of a Participant who became an Employee
in connection with Guaranty Residential Lending, Inc.’s purchase of the assets
of Old Kent Mortgage Company from Fifth Third Bancorp of Cincinnati, Ohio, shall
include periods of service credited under the Old Kent Thrift Plan.
               (vi) A Participant’s Period of Service shall include the
Participant’s Period of Service credited to the Participant under the Joint
Venture Master 401(k) Plan maintained by TIN Inc., except to the extent that the
inclusion of such service would result in a duplication of credited service with
respect to any period.
               (vii) For purposes of determining the Period of Service of an
Employee who was hired in connection with that certain Stock Sale Agreement by
and between PLM International, Inc. and Guaranty Bank that closed on or about
January 1, 2000, periods of employment with American Finance Group, Inc. and/or
its affiliates shall be considered Service for the Group.

15



--------------------------------------------------------------------------------



 



               (viii) For purposes of determining the Period of Service of an
Employee who became employed by the Group in connection with that certain Asset
Purchase Agreement by and among Guaranty Insurance Services, Inc., TCT Insurance
Group, LP, TCT GP, LLC, and TCT Holdings LLP that closed as of February 1, 2004,
periods of employment with TCT Insurance Group, LP and/or its affiliates shall
be considered service for the Group.
               (ix) For purposes of determining the Period of Service of an
Employee who became employed by the Group in connection with that certain Branch
Purchase and Assumption Agreement entered into on July 1, 2004 by and between
Pan American Bank, FSB, United PanAm Financial Corp., and Guaranty Bank, periods
of employment with Pan American Financial and/or its affiliates shall be
considered service for the Group.
               (x) In the case of an individual who became an Employee on or
about July 1, 2007, in connection with the purchase by Guaranty Insurance
Services Inc. of certain assets of Hilliard Box Insurance, periods of employment
with Hilliard Box Insurance prior to the date of becoming an Employee shall be
considered service for the Group for purposes of determining the Employee’s
Period of Service for purposes of eligibility to receive allocations of Company
Retirement Contributions hereunder.
               (xi) If a Participant transferred employment to an Employer from
Temple-Inland Inc., any member of the “Temple-Inland Group” (within the meaning
of the Employee Matters Agreement), Forestar or any member of the “Forestar
Group” (within the meaning of the Employee Matters Agreement) and such
employment transfer is covered by the Employee Matters Agreement, the
Participant’s Period of Service shall include the Participant’s “Period of
Service” credited to the Participant under the Temple-Inland Savings Plan or the
Forestar Plan, except to the extent that the inclusion of such service would
result in a duplication of credited service with respect to any period.
               (xii) An Employee’s Period of Service shall include prior service
with a corporation or other entity acquired by any member of the Group or from
which any member of the Group acquired all or a part of the assets of a trade or
business to such extent as may be provided by the agreement pursuant to which
the applicable member of the Group acquired such corporation, other entity, or
assets of all or a part of a trade or business.

16



--------------------------------------------------------------------------------



 



     1.58 “Period of Severance” means a period of time commencing on a person’s
Severance from Service Date and ending with the date that person resumes his
employment with the Group.
     1.59 “Plan” means the Temple-Inland Savings and Retirement Plan. Effective
December 28, 2007, the term “Plan” means the Guaranty Financial Group Inc.
Savings and Retirement Plan.
     1.60 “Plan Administrator” means the individual or committee appointed by
the Board of Directors or Chief Executive Officer of the Company to manage and
administer the Plan as provided in Article 11 hereof. The Plan Administrator
shall be a “named fiduciary” for the purposes of Section 402(a)(1) of ERISA,
responsible for the administration, operation and interpretation of the Plan.
     1.61 “Plan Year” means the calendar year commencing on January 1 and ending
on the following December 31.
     1.62 “Profit Sharing Contributions” means the discretionary profit sharing
contributions, if any, made by an Employer for a Plan Year beginning on or after
January 1, 2008, pursuant to Section 4.2 hereof, plus the amount of any profit
sharing contributions transferred on behalf of a Participant to this Plan from a
Merged Plan.
     1.63 “Profit Sharing Contributions Account” means the separate account for
each Participant which shall account for his share of the Trust Fund
attributable to any Profit Sharing Contributions made or transferred to the Plan
on the Participant’s behalf.
     1.64 “Qualified Nonelective Contributions” means contributions made by an
Employer pursuant to Section 4.3 hereof for Plan Years beginning before
January 1, 2008, plus the amount of any qualified nonelective contributions
(within the meaning of Section 401(m)(4)(c) of the Code) transferred on behalf
of a Participant to this Plan from a Merged Plan. No Qualified Nonelective
Contributions shall be made by the Company for Plan Years beginning after
December 31, 2007.
     1.65 “Qualified Nonelective Contributions Account” means the separate
account maintained for each Participant who has been allocated Qualified
Nonelective Contributions that accounts for the Participant’s share of the Trust
Fund attributable to Qualified Nonelective Contributions.
     1.66 “Required Beginning Date” means the later of (a) April 1 of the
calendar year following the calendar year in which a Participant attains age
701/2, or (b) in the case of a Participant who is not a five

17



--------------------------------------------------------------------------------



 



percent (5%) owner (as defined in Section 416 of the Code) with respect to the
Plan Year during which the Participant attains age 701/2, April 1 of the
calendar year following the calendar year in which the Participant has a
severance from employment with the Group.
     1.67 “Residential Loan” means any Loan that is used to acquire any dwelling
unit that within a reasonable period of time is to be used (determined at the
time the loan is made) as the principal residence of the Eligible Borrower.
     1.68 “Rollover Account” means the separate account maintained for each
Participant which shall account for his share of the Trust Fund attributable to
his Rollover Contributions.
     1.69 “Rollover Contributions” means rollover contributions made to the Plan
pursuant to Section 3.7 hereof plus the amount of any rollover contributions
transferred on behalf of a Participant to this Plan from a Merged Plan.
     1.70 “Section 414(n) Leased Employee” means, any person who is not an
employee of a recipient of the leased employee’s services (“recipient”) if
(a) such services are provided pursuant to an agreement between the recipient
and any other person (the “leasing organization”), (b) such person has performed
such services for the recipient (or for the recipient and related persons) on a
substantially full-time basis for a period of at least one year, and (c) such
services are performed under the primary direction or control by the recipient.
     1.71 “Section 414 Compensation” means wages paid by an Employer to an
Employee, as reported by an Employer in Box 1 on Form W-2, plus elective
deferrals (within the meaning of Section 402(g)(3) of the Code) under any plan
sponsored by the Group and compensation reduction contributions made on a before
tax basis under any cafeteria plan (within the meaning of Section 125 of the
Code) or qualified transportation fringe benefit plan (within the meaning of
Section 132(f) of the Code) sponsored by any member of the Group, minus any
compensation amount that is not Section 415 Compensation; provided, however,
that the Plan Administrator may elect to (a) use any definition of compensation
permitted under Section 414(s) of the Code and the regulations thereunder for
any Plan Year and/or (b) limit the compensation taken into account with respect
to an Employee to that portion of the Plan Year during which the Employee was
eligible to participate in the Plan. In no event may a Participant’s Section 414
Compensation exceed the two hundred thousand dollar ($200,000) (one hundred
fifty thousand

18



--------------------------------------------------------------------------------



 



dollar ($150,000) for Plan Years beginning before January 1, 2002) limitation
imposed by Section 401(a)(17) of the Code, as adjusted as provided therein.
     1.72 “Section 415 Compensation” means
          (a) Wages paid to an Employee by an Employer, as reported by an
Employer in Box 1 on Form W-2, plus elective deferrals (within the meaning of
Section 402(g)(3) of the Code) under any plan sponsored by the Group and
compensation reduction contributions made on a before tax basis under any
cafeteria plan (within the meaning of Section 125 of the Code) or qualified
transportation fringe benefit plan (within the meaning of Section 132(f) of the
Code) sponsored by any member of the Group. Except as provided herein,
Section 415 Compensation for a Plan Year is the compensation actually paid or
made available during such Plan Year. In no event may a Participant’s
Section 415 Compensation exceed the two hundred thousand dollar ($200,000)
limitation imposed by Section 401(a)(17) of the Code, as adjusted as provided
therein.
          (b) For Plan Years beginning on and after January 1, 2008, the term
“Section 415 Compensation” shall also include compensation paid by the later of
2 1/2 months after a Participant’s severance from employment with the Group or
the end of the Plan Year that includes the date of the Participant’s severance
from employment with the Group if the payment is: (i) regular compensation for
services during the Participant’s regular working hours, or compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments, and absent
a severance from employment, the payments would have been paid to the
Participant while the Participant continued in employment with the Group; or
(ii) for unused accrued bona fide sick, vacation or other leave that the
Participant would have been able to use if employment with the Group had
continued.
          (c) Any payments not described in Sections 1.72(a) and 1.72(b) hereof
shall not be considered “Section 415 Compensation” if paid after severance from
employment with the Group, even if they are paid by the later of 2 1/2 months
after the date of severance from employment or the end of the Plan Year that
includes the date of severance from employment, except (i) payments to an
individual who does not currently perform services for the Group by reason of
qualified military service (within the meaning of Section 414(u)(1) of the Code)
to the extent the payments do not exceed the amounts the

19



--------------------------------------------------------------------------------



 



individual would have received if the individual had continued to perform
services for the Group rather than entering qualified military service, or
(ii) compensation paid to a Participant who is permanently and totally disabled
(within the meaning of Section 22(e)(3) of the Code); provided that salary
continuation applies to all Participants who are permanently and totally
disabled for a fixed or determinable period or the Participant was not a Highly
Compensated Employee immediately before becoming disabled.
     1.73 “Severance from Service Date” means the earlier of:
          (a) the date a person terminates his employment with the Group by
reason of quitting, retirement, death or discharge, or
          (b) the date twelve (12) consecutive months after the date a person
remains absent from service with the Group (with or without pay) for any reason
other than quitting, retirement, death or discharge.
     1.74 “Stock Fund” means the Temple-Inland Stock Fund, the Guaranty Stock
Fund or the Forestar Stock Fund, as applicable.
     1.75 “Subaccounts” means the subaccounts established for each Participant
that account for the investment of each Participant’s Accounts in the funds
described in Sections 7.1, 7.2 and 10.4 hereof, and for such other amounts as
the Plan Administrator deems it necessary or appropriate to establish a
subaccount.
     1.76 “Temple-Inland Common Stock” means common stock, par value one dollar
($1.00) per share, of Temple-Inland Inc., a Delaware Corporation.
     1.77 “Temple-Inland Savings Plan” means the Temple-Inland Salaried Savings
Plan, the Temple-Inland Nonsalaried Savings Plan, the Temple-Inland Savings Plan
for Union Employees, the El Morro Corrugated Box Corporation Savings and
Investment Plan or the Joint Venture Master 401(k) Plan, as applicable, each
maintained by TIN Inc.
     1.78 “Temple-Inland Stock Fund” means common stock, par value one dollar
($1.00) per share, of Temple-Inland Inc., a Delaware Corporation.
     1.79 “Trust Agreement” means the agreement between the Company and the
Trustee, as provided for in Article 12 hereof, as the same may hereafter be
amended from time to time.

20



--------------------------------------------------------------------------------



 



     1.80 “Trust Fund” means all the assets at any time held under the Plan by
the Trustee as provided for in Article 12 hereof.
     1.81 “Trustee” means the trustee or trustees selected by the Plan
Administrator which may at any time be acting as Trustee under the Trust
Agreement.
     1.82 “Valuation Date” means (a) the last day of each calendar year that the
New York Stock Exchange is open for trading, and (b) except as otherwise
determined by either the Plan Administrator or the Trustee in its sole
discretion and either with or without prior notice to Participants, each other
day (or portion thereof) that the New York Stock Exchange is open for trading.
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.1 Participation.
          (a) Each Employee who was a Participant in this Plan or the
Temple-Inland Savings Plan as of December 27, 2007, and is employed by an
Employer on December 28, 2007, shall be a Participant in this Plan as of
December 28, 2007.
          (b) Each Employee who was a Participant in this Plan as of
December 31, 2007, and is employed by an Employer on January 1, 2008, shall be a
Participant as of January 1, 2008.
          (c) Each Employee not described in Section 2.1(b) hereof shall become
a Participant as soon as practicable after the earlier of (i) the Employee’s
providing Notice to the Plan Administrator pursuant to Section 2.2 hereof to
elect to have Before Tax Contributions made on the Employee’s behalf in a
specified percentage of Compensation, or (ii) in the case of an Automatic
Contribution Employee, the expiration of thirty (30) days from the later of
(A) the Employee’s most recent date of hire as an Employee, or (B) the date the
notice described in Section 2.1(e) hereof is provided to the Employee, unless
the Employee has elected, by Notice to the Plan Administrator, not to have
Before Tax Contributions made on his behalf; provided, however, that in no event
shall an Employee become a Participant unless he is an Employee as of the date
he would otherwise become a Participant.

21



--------------------------------------------------------------------------------



 



          (d) Each Employee who does not become a Participant under
Section 2.1(a), (b) or (c) hereof shall become a Participant as of the date on
which his Employer makes a Profit Sharing Contribution, if any, on his behalf
pursuant to Section 4.2 hereof.
          (e) Within a reasonable period of time before each Plan Year beginning
on or after January 1, 2008, the Plan Administrator shall provide each Employee
a written notice of the Automatic Contribution Arrangement hereunder, which
notice shall include the following information: (i) the Employee’s rights and
obligations under the Automatic Contribution Arrangement, (ii) the level of
Before Tax Contributions that will be made on the Employee’s behalf if the
Employee does not make an affirmative election to make Before Tax Contributions,
(iii) the Employee’s right to elect not to have Before Tax Contributions made on
the Employee’s behalf (or to elect to have Before Tax Contributions made in a
different percentage of Compensation than provided in Sections 2.2(b) and 2.2(c)
hereof, (iv) how contributions made by and on the Employee’s behalf under the
Automatic Contribution Arrangement will be invested in the absence of an
investment election by the Employee, (v) the reasonable period of time after
receipt of such notice and before the Employee’s first Before Tax Contribution
for such Plan Year under the Automatic Contribution Arrangement during which the
Employee may make contribution and investment elections hereunder, and (vi) the
Employee’s right to withdraw Before Tax Contributions made under the Automatic
Contribution Arrangement pursuant to Section 8.6 hereof, and the procedures to
elect such a withdrawal.
          (f) Each Participant shall (i) provide Notice to the Plan
Administrator designating a beneficiary who shall receive any benefits payable
pursuant to Section 9.1 hereof in the event of the death of the Participant, and
(ii) agree to the terms of the Plan. A Participant may designate one or more
persons as beneficiary; provided, however, that if more than one (1) person is
named, the Participant shall indicate the shares and precedence of each person.
A married Participant’s spouse shall be deemed to be his beneficiary regardless
of any contrary designation on file or later filed with the Plan Administrator,
unless the spouse consents (acknowledging the effect of such consent) to the
designation of a beneficiary other than the spouse and such consent is witnessed
by a notary public or the Plan Administrator. A Participant may change his
beneficiary from time to time by Notice to the Plan Administrator but only with
the written consent of his spouse (witnessed by the Plan Administrator or a
notary public), if he has a spouse at such

22



--------------------------------------------------------------------------------



 



time. The consent of a previously designated nonspouse beneficiary shall not be
required in any case. In the event the Participant fails to effectively
designate a beneficiary as to any distribution, such distribution shall be made
to such deceased Participant’s spouse (as set forth above) if living, if not,
then to such deceased Participant’s estate.
          (g) Notwithstanding the foregoing provisions of this Section 2.1, in
no event shall (i) an Employee be eligible to become a Participant in this Plan
to the extent that becoming a Participant would cause any plan maintained or
formerly maintained by the Group to fail to satisfy the requirements of Treasury
Regulations Section 1.401(k)-1(d), or (ii) any person who is a leased employee
(including a Section 414(n) Leased Employee), a consultant or any other person
who is not classified by an Employer as an employee (not taking into account any
retroactive reclassification of any person as an Employee) be eligible to become
a Participant in this Plan.
     2.2 Enrollment as a Contributing Participant.
          (a) An Employee who is a Participant or who is eligible to become a
Participant may elect to become a Contributing Participant by providing Notice
to the Plan Administrator authorizing the deduction by his Employer of Before
Tax Contributions from his Compensation and specifying the Funds in which his
Before Tax Contributions and other amounts shall be invested, subject to the
terms of Article 7 hereof.
          (b) Notwithstanding anything herein to the contrary, an Automatic
Contribution Participant shall be deemed to have elected to contribute to the
Plan as Before Tax Contributions three percent (3%) of the Employee’s
Compensation for the period beginning on the date on which the Participant first
becomes an Automatic Contribution Participant and ending on the last day of the
Plan Year next following the Plan Year in which the Participant first becomes an
Automatic Contribution Participant (the “Initial Contribution Period.). An
Automatic Contribution Participant may elect to change or suspend his
contribution election at any time in accordance with Article 3 hereof.
          (c) The percentage of Compensation that an Automatic Increase
Participant contributes to the Plan as Before Tax Contributions shall be
increased by one percent (1%) effective as of the first payroll period beginning
on or after January 1 of each Plan Year beginning after the expiration of the
Participant’s Initial Contribution Period; provided, however, that no increase
with respect to an

23



--------------------------------------------------------------------------------



 



Automatic Increase Participant shall occur pursuant to this Section 2.2(c) if
the percentage of Compensation contributed to the Plan by the Automatic Increase
Participant as Before Tax Contributions would exceed ten percent (10%). Unless
an Automatic Contribution Participant elects otherwise by providing Notice to
the Plan Administrator, the Automatic Contribution Participant shall be treated
as an Automatic Increase Participant immediately upon becoming an Automatic
Contribution Participant. A Participant who is not an Automatic Contribution
Participant but who has elected to become an Automatic Increase Participant
shall become an Automatic Increase Participant as soon as practicable after the
Plan Administrator receives Notice from the Participant of such election. An
Automatic Increase Participant may elect to cease to be an Automatic Increase
Participant at any time by providing Notice to the Plan Administrator, and such
election shall be effective as soon as practicable after the Plan
Administrator’s receipt of such Notice. Notwithstanding the foregoing, the rate
of an Automatic Contribution Participant’s Before Tax Contribution on January 1,
2008, shall not be less than the rate in effect as of December 31, 2007, unless
the Automatic Contribution Participant elects a lower rate.
          (d) The authorizations, designations and elections made pursuant to
Section 2.1 hereof and this Section 2.2 shall be deemed to be continuing as to
current and succeeding Plan Years until changed by prior Notice to the Plan
Administrator.
          (e) In the case of an Employee who becomes an Employee and a
Participant in this Plan on December 28, 2007, and who immediately prior to
becoming a Participant was both employed by Temple-Inland Inc. or any member of
the “Temple-Inland Group” (within the meaning of the Employee Matters Agreement)
and was a participant in the Temple-Inland Savings Plan, such Participant’s (i)
affirmative elections under the applicable foregoing plan with respect to
(A) making before tax contributions, and (B) the investment of contributions
made under the applicable foregoing plan on the Participant’s behalf, and
(ii) designation of a beneficiary (or beneficiaries) under the applicable
foregoing plan, shall be treated as if made under, and with respect to, this
Plan and shall continue in effect under this Plan until changed in accordance
with the terms of this Plan.
          (f) In the case of an Employee who becomes a Participant in this Plan
and who immediately prior to becoming a Participant was both employed by a
member of the Group and was a participant in a Merged Plan, and, if the Plan
Administrator so determines, such Participant’s (i) affirmative

24



--------------------------------------------------------------------------------



 



elections under the Merged Plan with respect to (A) making before tax
contributions, and (B) the investment of contributions made under the Merged
Plan on the Participant’s behalf, and (ii) designation of a beneficiary (or
beneficiaries) under the Merged Plan shall be treated as if made under, and with
respect to, this Plan and shall continue in effect under this Plan until changed
in accordance with the terms of this Plan.
     2.3 No Participation by Non-Covered Employees.
          (a) Notwithstanding any provision of this Plan to the contrary, an
Inactive Participant shall not be eligible to make Before Tax Contributions
under Article 3 hereof or be entitled to any Employer Matching Contributions or
Profit Sharing Contributions under Article 4 hereof.
          (b) If an Inactive Participant again becomes an Employee, he (i) may
elect to resume making Before Tax Contributions by giving prior Notice to the
Plan Administrator, and such
          election shall be effective as soon as practicable after the Plan
Administrator’s receipt of such election, and (ii) shall be eligible to be
allocated Employer Matching Contributions and Profit Sharing Contributions,
subject to, and in accordance with, the terms of Article 4 hereof.
          (c) Notwithstanding any provision of this Plan to the contrary, an
Employee who has rights under Chapter 43 of Title 38, United States Code,
resulting from qualified military service, shall be credited with service and
entitled to make Before Tax Contributions to this Plan and to be allocated
Employer Matching Contributions and Profit Sharing Contributions to the extent
required by applicable law and Section 414(u) of the Code.
ARTICLE 3
PARTICIPANT CONTRIBUTIONS
     3.1 Before Tax Contributions. Each Participant may elect to make Before Tax
Contributions to the Plan of any whole percentage of his Compensation for each
payroll period. The minimum amount of Before Tax Contributions with respect to
each payroll period shall be one percent (1%), and, except as permitted pursuant
to Section 3.6(f) hereof, the maximum amount shall be fifty percent (50%).
     3.2 Suspension of Contributions. A Participant may voluntarily suspend his
Before Tax Contributions by giving prior Notice to the Plan Administrator, and
such suspension shall be effective as soon as practicable after the Plan
Administrator’s receipt of such Notice. A Participant may resume

25



--------------------------------------------------------------------------------



 



making Before Tax Contributions by giving prior Notice to the Plan
Administrator, and such election shall be effective as soon as practicable after
the Plan Administrator’s receipt of such election.
     3.3 Changes in Contribution Elections.
     A Participant may increase or decrease, subject to Section 3.1 hereof, the
amount of his Before Tax Contributions by giving prior Notice to the Plan
Administrator. Such changes in Before Tax Contributions shall become effective
as soon as practicable after receipt of Notice by the Plan Administrator.
     3.4 Payment of Contributions.
          (a) Participants’ Before Tax Contributions shall be transferred to the
Trustee under the Plan on the earliest date that such amounts can reasonably be
segregated from the Employer’s general assets, but in no event later than the
fifteenth (15th) day of the calendar month following the month in which the
Before Tax Contributions withheld would otherwise have been paid to the
Participant. In no event shall an Employer transfer a Before Tax Contribution to
the Trustee on behalf of a Participant prior to the date the Participant
performs the services with respect to which the Before Tax Contribution is being
made (or the date the Compensation for such services would be currently
available, if earlier) unless such pre-funding is to accommodate a bona fide
administrative concern and is not for the principal purpose of accelerating
deductions for federal income tax purposes.
          (b) Participants’ Before Tax Contributions shall be treated under the
Plan, ERISA and the Code as nonforfeitable Employer contributions. Before Tax
Contributions shall not be required to be made from the current or accumulated
profits of an Employer.
     3.5 No Make-Up of Contributions. Subject to Section 3.6(f) hereof, no
Participant who fails to make the maximum amount of Before Tax Contributions
permitted under Section 3.1 hereof, or who voluntarily suspends his Before Tax
Contributions in accordance with Section 3.2 hereof, shall be permitted to make
up such contributions in any subsequent payroll period.
     3.6 Limitations on Before Tax Contributions.
          (a) No Participant shall be permitted to have Before Tax Contributions
made to the Plan during any Plan Year to the extent such contributions, plus any
elective deferrals under any other tax-qualified plan, exceed the dollar limit
imposed under Section 402(g) of the Code, as adjusted in accordance therewith,
except to the extent permitted under Section 3.6(f) hereof. A Participant shall
promptly notify

26



--------------------------------------------------------------------------------



 



the Plan Administrator if such limitation is exceeded and the amount of such
excess, plus gain or loss allocable thereto for the Plan Year, and the period
beginning on the day after the close of such Plan Year and ending seven (7) days
prior to the date of distribution of excess contributions for such Plan Year
(the “Gap Period”), shall be distributed to such Participant within three and
one-half (31/2) months after the close of the Plan Year during which such excess
contributions were made or as of such later date that is permissible under
applicable regulations as may be determined by the Plan Administrator. Except as
otherwise determined by the Plan Administrator, the income allocable to a
Participant’s excess Before Tax Contributions for a Plan Year, and the Gap
Period for such Plan Year, shall be determined by multiplying the total
investment income or loss (including dividends, interest, realized gains or
losses, and unrealized appreciation or depreciation) allocated to the
Participant’s Before Tax Contributions Account for such Plan Year and Gap Period
by a fraction:
               (i) the numerator of which is the amount of excess Before Tax
Contributions allocated to the Employee’s Before Tax Contributions Account for
the Plan Year; and
               (ii) the denominator of which is the Employee’s total Before Tax
Contributions Account balance as of the beginning of the Plan Year increased by
the total of the Employee’s Before Tax Contributions for the Plan Year and the
Gap Period for such Plan Year.
     (b) If for any Plan Year beginning before January 1, 2008, the Actual
Deferral Percentage for Highly Compensated Employees would exceed the greater
of: (i) the Actual Deferral Percentage of the Non-Highly Compensated Employees
for the preceding Plan Year multiplied by one and one-fourth (1.25), or (ii) the
lesser of: (A) two percent (2%) plus the Actual Deferral Percentage of
Non-Highly Compensated Employees for the preceding Plan Year, or (B) the Actual
Deferral Percentage of Non-Highly Compensated Employees for the preceding Plan
Year multiplied by two (2), the Before Tax Contributions of the Highly
Compensated Employees shall be reduced as set forth in Sections 3.6(c) and
3.6(d) hereof. Notwithstanding the foregoing, the Actual Deferral Percentage for
Non-Highly Compensated Employees shall be determined by using the Non-Highly
Compensated Employees’ Compensation and the Before Tax Contributions and
Qualified Non-elective Contributions made on behalf of such Employees for the
current Plan Year rather than the preceding Plan Year, as permitted by, and in
accordance with, Section 401(k)(3) of the Code.

27



--------------------------------------------------------------------------------



 



          (c) In order to determine the amount by which Highly Compensated
Employees’ Before Tax Contributions must be reduced pursuant to Section 3.6(b)
hereof and identifying the Highly Compensated Employees whose Before Tax
Contributions shall be reduced, the Plan Administrator shall:
               (i) Determine the maximum Actual Deferral Percentage for Highly
Compensated Employees permitted under Section 3.6(b) hereof, if applicable;
               (ii) Identify the Highly Compensated Employees with Actual
Deferral Percentages in excess of the maximum percentage amount determined
pursuant to the preceding clause (i);
               (iii) Determine the dollar amount of the reduction in each such
Highly Compensated Employee’s Before Tax Contributions that would be required so
that the Actual Deferral Percentage of Highly Compensated Employees would not
exceed the percentage limit determined pursuant to the preceding clause (i),
with the dollar amount of such reductions being determined under a process
whereby the Actual Deferral Percentage of the Highly Compensated Employee(s)
with the highest Actual Deferral Percentage(s) is reduced so that it is equal to
that of the Highly Compensated Employee(s) with the next highest Actual Deferral
Percentage and repeating such process until the Actual Deferral Percentage of
Highly Compensated Employees does not exceed the limit prescribed by
Section 3.6(b) hereof, if applicable; and
               (iv) Cause Before Tax Contributions equal to the total dollar
amount of Before Tax Contributions determined pursuant to the preceding clause
(iii) (the “Excess Deferrals”) to be refunded in accordance with Sections 3.6(d)
and 3.6(e) hereof to the Highly Compensated Employees identified therein.
          (d) The Before Tax Contributions of the Highly Compensated Employee(s)
with the highest dollar amount of Before Tax Contributions shall be reduced by
the amount required to cause the Before Tax Contributions of such Highly
Compensated Employee(s) to be equal to the Before Tax Contributions of the
Highly Compensated Employee(s) who have the next highest dollar amount of Before
Tax Contributions; provided, however, if a lesser reduction would equal the
amount of Excess Deferrals, the lesser reduction shall be made. The process
provided for by the by the preceding sentence shall be repeated until the total
amount of the reductions equals the amount of Excess Deferrals. If the Actual
Deferral Percentage of any Employee who is a Highly Compensated Employee for a
Plan Year is

28



--------------------------------------------------------------------------------



 



determined taking into consideration before tax contributions allocated to his
accounts under two (2) or more plans or arrangements described in Section 401(k)
of the Code that are maintained by the Group, as described in Section 1.3
hereof, and the before tax contributions of the Highly Compensated Employee must
be reduced to satisfy the requirements of Section 401(k)(3) of the Code, only
the before-tax contributions made to the plan being corrected shall be reduced.
          (e) Any Before Tax Contributions in excess of the amount permitted
under this Section 3.6, along with any gain or loss allocable thereto for the
Plan Year and the Gap Period (as defined in Section 3.6(a) hereof) for such Plan
Year, shall be refunded to the Highly Compensated Employees identified in
Section 3.6(d) hereof within two and one-half (21/2) months after the close of
the Plan Year or as of such later date as may be determined by the Plan
Administrator, provided that such later date shall not be later than the close
of the Plan Year following the Plan Year in which the excess amounts were
contributed. Allocable gain or loss shall be determined in the same manner as
described in the last sentence of Section 3.6(a) hereof. Notwithstanding the
foregoing, the Plan Administrator may, in lieu of refunding all or a portion of
excess Before Tax Contributions to the Highly Compensated Employees,
recharacterize all or a portion of such excess Before Tax Contributions as After
Tax Contributions within two and one-half (21/2) months of the close of the Plan
Year in which the excess contributions were made. Any such recharacterization
shall comply with applicable regulations under the Code. Employer Matching
Contributions that are attributable to Before Tax Contributions distributed
pursuant to Section 3.6(a) or this Section 3.6(e) shall be forfeited and used to
reduce future Employer contributions. The amount of Before Tax Contributions to
be recharacterized as After Tax Contributions or refunded to any Highly
Compensated Employee shall be reduced by the amount of any Before Tax
Contributions previously distributed to the Employee for such Plan Year.
          (f) Effective for Plan Years beginning on and after January 1, 2002,
Participants who are eligible to make Before Tax Contributions hereunder and who
have attained age 50 before the close of the Plan Year shall be eligible to make
“catch-up contributions” in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Such catch-up contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the

29



--------------------------------------------------------------------------------



 



requirements of Sections 401(k)(3), 410(b) or 416 of the Code, as applicable, by
reason of Participants making such catch-up contributions.
          (g) The Plan Administrator may at any time, in its sole discretion,
and upon notice to the affected Participants, unilaterally reduce, on a
prospective basis, the maximum percentage of Compensation that Highly
Compensated Employees may make as Before Tax Contributions to the Plan.
          (h) Notwithstanding any other provision of the Plan, effective for
Plan Years beginning after December 31, 2007, (i) the Automatic Contribution
Arrangement provisions of Sections 2.1(c) and (e), 2.2(b) and (c) and 4.1 hereof
are intended to constitute a “qualified automatic contribution arrangement”
within the meaning of Treasury Regulations Section 1.401(k)-3(j)(i), and satisfy
the Actual Deferral Percentage and Average Contribution Percentage tests of
Section 401(k) and (m), respectively, of the Code, and (ii) the Actual Deferral
Percentage provisions of Sections 3.6(b), (c), (d), (e) and (g) hereof and the
Qualified Nonelective Contribution provisions of Section 4.2 hereof, shall not
be effective.
     3.7 Rollovers. Employees may, subject to such rules as may be prescribed by
the Plan Administrator, roll over all or a portion of (a) an eligible rollover
distribution (within the meaning of Section 402(c)(4) of the Code), (b) a
rollover amount (within the meaning of Section 403(a)(4) of the Code), or (c) a
rollover contribution (within the meaning of Section 408(d)(3)(A)(ii) of the
Code) to this Plan, (each, a “Rollover Amount”); provided, however, that (x) in
no event may any “after-tax” employee contributions be rolled over into this
Plan, and (y) Rollover Amounts may be transferred to the Plan only in the form
of cash and/or, in the discretion of the Plan Administrator, one or more
participant loan notes. If, after an amount has been rolled over to this Plan,
the Plan Administrator determines that such amount was not a valid Rollover
Amount, the Plan Administrator shall distribute such amount to the applicable
Participant, together with earnings attributable thereto, within a reasonable
period after such determination.
ARTICLE 4
EMPLOYER CONTRIBUTIONS
     4.1 Matching Contributions.
     (a) Subject to Sections 4.5 and 4.6 hereof, each Employer shall make
Employer Matching Contributions to the Plan with respect to each Participant who
is an Employee of that Employer in an amount equal to two hundred percent (200%)
of the first two percent (2%) of each such Participant’s

30



--------------------------------------------------------------------------------



 



Compensation contributed to the Plan as Before Tax Contributions each payroll
period plus an amount equal to one hundred percent (100%) of the next two
percent (2%) of each such Participant’s Compensation contributed to the Plan as
Before Tax Contributions each payroll period. Employer Matching Contributions
made pursuant to this Section 4.1(a) shall be transferred to the Trustee under
the Plan concurrently with the delivery of the Participants’ Before Tax
Contributions and shall be allocated to the Accounts of the Participants on
whose behalf they were made upon receipt by the Trustee (or as soon as
practicable thereafter).
          (b) Subject to Sections 4.5 and 4.6 hereof, in the event that the
total amount of Employer Matching Contributions made to the Plan with respect to
a Participant for a Plan Year beginning before January 1, 2008, is less than an
amount equal to the sum of (i) two hundred percent (200%) of the first two
percent (2%) of such Participant’s Compensation contributed to the Plan as
Before Tax Contributions for such Plan Year, and (ii) one hundred percent (100%)
of the next two percent (2%) of such Participant’s Compensation contributed to
the Plan as Before Tax Contributions for such Plan Year (the sum of (a) and
(b) being the “Total Match”), the Employer shall make an additional Employer
Matching Contribution to the Plan with respect to the Participant for such Plan
Year equal to the difference between (x) the Total Match for such Plan Year, and
(y) the amount of Employer Matching Contributions made to the Plan on behalf of
the Participant pursuant to Section 4.1(a) hereof for such Plan Year (such
additional contribution being a “True-Up Contribution”). Employer Matching
Contributions made pursuant to this Section 4.1(b) shall be transferred to the
Trustee not later than the date required under the Code in order for such
contributions to be deductible for such Plan Year for federal income tax
purposes and shall be allocated to the Accounts of the Participants on whose
behalf they were made upon receipt by the Trustee (or as soon as practicable
thereafter). Notwithstanding the foregoing, an Employer may, in its discretion,
calculate and contribute to the Plan True-Up Contributions more frequently than
on a Plan Year basis. The Employer shall not make any True-Up Contributions for
any Plan Year beginning after December 31, 2007.
          (c) An Employer shall transfer to the Trustee an Employer Matching
Contribution made with respect to a Before Tax Contribution made during a Plan
Year quarter not later than the last day of the immediately following Plan Year
quarter. In no event shall an Employer transfer an Employer Matching
Contribution made pursuant to this Section 4.1 to the Trustee on behalf of a
Participant prior to

31



--------------------------------------------------------------------------------



 



the date the Participant performs the services with respect to which the
Employer Matching Contribution is being made (or the date the Compensation for
such services would be currently available, if earlier) unless such pre-funding
is to accommodate a bona fide administrative concern and is not for the
principal purpose of accelerating deductions for federal income tax purposes.
     4.2 Profit Sharing Contributions. Subject to the restrictions imposed by
Section 4.5 hereof, and in addition to the contributions required by Section 4.1
hereof, each Employer, by action of its Board of Directors, may elect to make a
discretionary Profit Sharing Contribution for a Plan Year in an amount
determined by the Employer’s Board of Directors, up to two percent (2%) of the
aggregate Compensation of its Eligible Employees, to be allocated among the
Profit Sharing Contributions Accounts of the Employer’s Eligible Employees for
such Plan Year. An Eligible Employee’s share of any Profit Sharing Contribution
for a Plan Year shall be equal to the Eligible Employee’s Compensation for such
Plan Year multiplied by a fraction, the numerator of which is the Eligible
Employee’s Compensation for such Plan Year, and the denominator of which is the
total Compensation of all the Employer’s Eligible Employees for such Plan Year.
Any election by the Employer’s Board of Directors shall be evidenced by a
resolution adopted by the Board of Directors on or before December 31 of the
Plan Year for which any such Profit Sharing Contribution is to be made. Eligible
Employees shall be promptly notified of the amount of any Profit Sharing
Contribution made on their behalf for any Plan Year by any reasonable form of
communication that the Plan Administrator considers convenient. Any such Profit
Sharing Contribution may be transferred to the Trustee under the Plan, without
interest, at any time prior to the required filing date, including any
extensions of time granted by the Internal Revenue Service, of the Employer’s
federal income tax return for that Plan Year and shall be immediately allocated
among the Profit Sharing Contributions Accounts of the Eligible Employees on
whose behalf it was made.
     4.3 Qualified Nonelective Contributions. In the discretion of the Company,
the Employers may make contributions to the Plan that are “qualified nonelective
contributions” (within the meaning of Section 401(m)(4)(C) of the Code). Such
contributions shall be allocated to Participants who are Non-Highly Compensated
Employees in proportion to their Compensation for the applicable Plan Year in
such amounts, at such times and as of such dates as shall be determined by the
Employers in accordance with

32



--------------------------------------------------------------------------------



 



Treasury Regulations Section 1.401(k)-2(a)(6). The provisions of this
Section 4.3 shall not be effective for Plan Years beginning after December 31,
2007.
     4.4 Reinstatement of Forfeited Account Balances; Payment of Administrative
Expenses.
          (a) Each Employer shall contribute to the Plan any amount necessary to
reinstate any Company Retirement Contributions, Employer Matching Contributions,
and Profit Sharing Contributions previously forfeited pursuant to Section 6.4
hereof.
          (b) To the extent not paid by the Trustee from the Trust Fund, each
Employer shall pay its pro rata share of all administrative expenses of the Plan
and of all fees and retainers of the Plan’s Trustee, consultants, auditors and
counsel (who may, but need not, be counsel to the Company and to the Trustee).
All expenses directly relating to the investments of the Trust Fund such as
taxes, commissions, registration charges, etc. shall be paid by the Trustee from
the Trust Fund.
     4.5 Limitations on Contributions. The limitations imposed by Section 415 of
the Code are hereby incorporated by reference. For purposes of applying the
limitations imposed by Section 415 of the Code, “compensation” as referred to
therein, shall mean Section 415 Compensation.
     4.6 Limitations on After Tax Contributions and Employer Matching
Contributions.
          (a) If for any Plan Year beginning before January 1, 2008, the Average
Contribution Percentage of Highly Compensated Employees for any Plan Year would
exceed the greater of: (i) the Average Contribution Percentage of Non-Highly
Compensated Employees for the preceding Plan Year multiplied by one and
one-fourth (1.25), or (ii) the lesser of: (A) two percent (2%) plus the Average
Contribution Percentage of Non-Highly Compensated Employees for the preceding
Plan Year, or (B) the Average Contribution Percentage of Non-Highly Compensated
Employees for the preceding Plan Year multiplied by two (2), the After Tax
Contributions and/or Employer Matching Contributions of the Highly Compensated
Employees shall be reduced as set forth in Sections 4.6(b) and 4.6(c) hereof.
Notwithstanding anything herein, the Average Contribution Percentage for
Non-Highly Compensated Employees shall be determined by using the Non-Highly
Compensated Employees’ Compensation, After Tax Contributions and Employer
Matching Contributions made on their behalf for the current Plan Year rather
than the preceding Plan Year, as permitted by, and in accordance with,
Section 401(m)(2) of the Code.

33



--------------------------------------------------------------------------------



 



          (b) In order to determine the amount by which Highly Compensated
Employees’ After Tax Contributions and/or Employer Matching Contributions must
be reduced and identifying the Highly Compensated Employees whose After Tax
Contribution and/or Employer Matching Contributions shall be reduced, the Plan
Administrator shall:
               (i) Determine the maximum Average Contribution Percentage for
Highly Compensated Employees permitted under Section 4.6(a) hereof;
               (ii) Identify the Highly Compensated Employees with Average
Contribution Percentages in excess of the maximum percentage amount determined
pursuant to the preceding clause (i);
               (iii) Determine the dollar amount of the reduction in each such
Highly Compensated Employee’s After Tax Contributions and/or Employer Matching
Contributions that would be required so that the Average Contribution Percentage
of Highly Compensated Employees would not exceed the percentage limit determined
pursuant to the preceding clause (i), with the dollar amount of such reductions
being determined under a process whereby the Average Contribution Percentage of
the Highly Compensated Employee(s) with the highest Average Contribution
Percentage(s) is reduced so that it is equal to that of the Highly Compensated
Employee(s) with the next highest Average Contribution Percentage and repeating
such process until the Average Contribution Percentage of Highly Compensated
Employees does not exceed the limits prescribed by Section 4.6(a) hereof; and
               (iv) Cause After Tax Contributions and/or Employer Matching
Contributions equal to the total dollar amount of After Tax Contributions and/or
Employer Matching Contributions determined pursuant to the preceding clause
(iii) (the “Excess Contributions”) to be refunded in accordance with
Sections 4.6(c) and 4.6(d) hereof to the Highly Compensated Employees identified
therein.
          (c) After Tax Contributions and/or Employer Matching Contributions of
the Highly Compensated Employee(s) with the highest total amount of After Tax
Contributions and/or Employer Matching Contributions shall be reduced by the
amount required to cause the After Tax Contributions and/or Employer Matching
Contributions of such Highly Compensated Employee(s) to be equal to the After
Tax Contributions and/or Employer Matching Contributions of the Highly
Compensated Employee(s)

34



--------------------------------------------------------------------------------



 



who have the next highest total amount of After Tax Contributions and/or
Employer Matching Contributions; provided, however, if a lesser reduction would
equal the amount of Excess Contributions, the lesser reduction shall be made.
The process provided for by the preceding sentence shall be repeated until the
total amount of the reductions equals the amount of Excess Contributions. For
purposes of the foregoing, reductions made to a Highly Compensated Employee’s
After Tax Contributions and/or Employer Matching Contributions pursuant to this
Section 4.6(c) shall be made in the following order: (i) After Tax Contributions
with respect to which no Employer Matching Contributions were made; (ii) other
After Tax Contributions and related Employer Matching Contributions; and
(iii) other Employer Matching Contributions. If the Average Contribution
Percentage of any Employee who is a Highly Compensated Employee for a Plan Year
is determined taking into consideration employee after tax contributions and/or
employer matching contributions allocated to his accounts under two (2) or more
plans or arrangements described in Section 401(m) of the Code that are
maintained by the Group, pursuant to Section 1.13 hereof, and the employee after
tax contributions and/or employer matching contributions of the Highly
Compensated Employee must be reduced to satisfy the requirements of Section
401(m) of the Code, only the employee after-tax contributions and/or employer
matching contributions made to the plan being corrected shall be reduced.
          (d) After Tax Contributions and any vested Employer Matching
Contributions in excess of the amount permitted under this Section 4.6, along
with any gain or loss allocable thereto for the Plan Year and the Gap Period (as
defined in Section 3.6(a) hereof for such Plan Year, shall be distributed to the
Highly Compensated Employees identified in Section 4.6(c) hereof within two and
one-half (21/2) months after the close of the relevant Plan Year (or as of such
later date as may be determined by the Plan Administrator, provided that such
later date shall not be later than the close of the Plan Year following the Plan
Year in which the excess amounts were contributed). The income allocable for a
Plan Year, plus the Gap Period (as defined in Section 3.6(a) hereof) for such
Plan Year, to a Highly Compensated Employee’s excess After Tax Contributions
and/or Employer Matching Contributions shall be determined by multiplying the
total investment income or loss (including dividends, interest, realized gains
or losses, and unrealized appreciation or depreciation) allocated to the
Employee’s After Tax Contributions Account and/or Employer Matching
Contributions Account for such Plan Year and Gap Period by a fraction:

35



--------------------------------------------------------------------------------



 



               (i) the numerator of which is the amount of excess After Tax
Contributions and/or Employer Matching Contributions allocated to the Employee’s
After Tax Contributions Account and/or Employer Matching Contributions Account
for the Plan Year; and
               (ii) the denominator of which is the Employee’s total After Tax
Contributions Account balance and/or Employer Matching Contributions Account
balance as of the beginning of the Plan Year increased by the total of the
Employee’s After Tax Contributions and/or Employer Matching Contributions for
the Plan Year and the Gap Period for such Plan Year.
          (e) Nonvested Employer Matching Contributions that are attributable to
After Tax Contributions that are distributed and any nonvested Employer Matching
Contribution that are otherwise reduced pursuant to this Section 4.6 (together
with any allocable gain or loss, as determined in accordance with the provisions
of Section 4.6(d) hereof) shall be forfeited within two and one-half (21/2)
months after the close of the relevant Plan Year (or as of such later date as
may be determined by the Plan Administrator, provided that such later date shall
not be later than the close of the Plan Year following the Plan Year in which
the excess amounts were contributed) and used to reduce future Employer
contributions and shall not be considered a contribution for any purpose of the
Plan, except to the extent required by applicable regulations.
          (f) The Plan Administrator at any time, in its sole discretion, and
upon notice to the affected Participants, may unilaterally reduce, on a
prospective basis, the maximum percentage of Compensation that Highly
Compensated Employees may make as After Tax Contributions to the Plan.
          (g) Notwithstanding any other provision of the Plan, effective for
Plan Years beginning after December 31, 2007, (i) the Automatic Contribution
Arrangement provisions of Sections 2.1(c) and (e), 2.2(b) and (c) and 4.1 hereof
are intended to constitute a “qualified automatic contribution arrangement”
described in Treasury Regulations Section 1.401(k)-3(j)(i), and satisfy the
Actual Deferral Percentage and Average Contribution Percentage tests of Sections
401(k) and 401(m), respectively, of the Code, and (ii) the Average Contribution
Percentage provisions of this Section 4.6 shall not be effective.

36



--------------------------------------------------------------------------------



 



ARTICLE 5
ACCOUNTS
     5.1 Maintenance of Accounts. The Plan Administrator shall maintain for each
Participant such Accounts as may be necessary to reflect the portion of the
Participant’s interest in the Trust Fund that is attributable to Company
Retirement Contributions, Before Tax Contributions, After Tax Contributions,
Employer Matching Contributions, Profit Sharing Contributions, Qualified
Nonelective Contributions, and Rollover Contributions held by the Trustee on the
Participant’s behalf.
     5.2 Adjustments to Accounts; Statements Provided to Participants. As of
each Valuation Date, the Accounts of each Participant shall be adjusted to
reflect contributions, withdrawals, distributions, income earned or accrued, and
increase or decrease in the value of Trust Fund assets since the preceding
Valuation Date. Trust Fund earnings or losses shall be allocated proportionately
on the basis of Account balances among the respective Accounts and in a fair and
equitable manner as determined by the Plan Administrator. The Plan Administrator
shall provide each Participant with a statement of his Account balances under
the Plan on a quarterly basis.
ARTICLE 6
VESTING AND FORFEITURES
     6.1 Before Tax Contributions, After Tax Contributions, Qualified
Nonelective Contributions and Rollover Accounts. The Before Tax Contributions
Account, After Tax Contributions Account, Qualified Nonelective Contributions
Account and Rollover Account of a Participant shall be fully vested and
nonforfeitable at all times.
     6.2 Vesting of Company Retirement Contributions Account. In the case of a
Participant who is created with at least one (1) Hour of Service on or after
January 1, 2008, the Participant’s Company Retirement Contributions Account
shall be fully vested and nonforfeitable upon the first to occur of the
following: (a) the Participant’s completion of a Period of Service of two
(2) years (three (3) years for the Plan Year beginning on January 1, 2007, and
five (5) years for Plan Years beginning before January 1, 2007), (b) the
Participant’s attainment of age sixty-five (65) (which shall be the Plan’s
normal retirement age) while an employee of the Group, (c) the Participant’s
death while employed by the Group, or (d) the

37



--------------------------------------------------------------------------------



 



Participant’s total disability while an employee of the Group, as certified by
either the Social Security Administration or the applicable Group member’s
long-term disability carrier.
     6.3 Vesting of Employer Matching Contributions Account and Profit Sharing
Contributions Account.
          (a) In the case of a Participant who is credited with at least one
(1) Hour of Service on or after January 1, 2008, and who was hired as an
Employee prior to such date, the Participant’s Employer Matching Contributions
Account shall vest in accordance with the following schedule:

      If the Period of Service of the   The Vested Percentage of Employer
Participant, in Months, Equals or   Matching Contributions Account Shall Exceeds
  Be
 
   
Twelve (12)
  thirty-four (34)
Twenty-four (24)
  one hundred (100)

          (b) In the case of a Participant who is credited with at least one
(1) Hour of Service on or after January 1, 2008, and who was hired as an
Employee prior to such date, the Participant’s Profit Sharing Contributions
Account shall vest in accordance with the following schedule:

          The Vested Percentage of Profit If the Period of Service of the  
Sharing Contributions Account Participant, in Months, Is   Shall Be
 
   
Less than twenty-four (24)
  zero (0)
At least twenty-four (24)
  one hundred (100)

          (c) In the case of a Participant who is hired as an Employee after
December 31, 2007, the Participant’s Employer Matching Contributions Account and
Profit Sharing Contributions Account, shall vest in accordance with the
following schedule:

38



--------------------------------------------------------------------------------



 



          The Vested Percentage of Employer     Matching Contributions and If
the Period of Service of the   Profit Sharing Contributions Participant, In
Months, Is   Accounts Shall Be
 
   
Less than twenty-four (24)
  zero (0)
At least twenty-four (24)
  one hundred (100)

          (d) For purposes of Sections 6.3(a) through 6.3(c) hereof, in the case
of a Participant described in Section 1.57(b)(xi) hereof who was an Employee of
Temple-Inland Inc. (including any member of the “Temple-Inland Group” (within
the meaning of the Employee Matters Agreement)) or Forestar (including any
member of the “Forestar Group” (within the meaning of the Employee Matters
Agreement)) on December 28, 2007, and who was continuously employed by
Temple-Inland Inc. and/or Forestar for the period beginning on such date and
ending on the date of a transfer of employment from Temple-Inland Inc. or
Forestar to an Employer, the Participant shall be treated as being hired as an
Employee before January 1, 2008.
          (e) Notwithstanding the foregoing provisions of this Section 6.3, the
Employer Matching Contributions Account, Company Retirement Contributions and
Profit Sharing Contributions of any Participant shall be fully vested and
nonforfeitable upon the occurrence of any of the events described in clauses
(c) through (d) of Section 6.2 hereof. If a Participant makes a withdrawal or
receives a distribution from any of his Accounts (other than a distribution that
results in the forfeiture of the nonvested portion of such Account pursuant to
Section 6.4 hereof) prior to the date that he has a vested percentage of one
hundred percent (100%) with respect to such Account, a separate subaccount shall
be established for the balance of such Account as of the time of distribution
and the vested portion of such account shall be equal to P(AB+D)-D, where P is
the vested percentage at the relevant time; AB is the account balance at the
relevant time; D is the amount of the distribution; and the relevant time is the
time at which, under the Plan, the vested percentage in the Account cannot
increase.
          (f) Notwithstanding the foregoing provisions of this Section 6.3, in
the case of a Participant who was a participant in a Merged Plan, the vested
percentage of such Participant’s Company Retirement Contributions Account,
Employer Matching Contributions Account, Profit Sharing Contributions Account,
and/or Subaccounts hereunder shall not be less than if the vesting schedule
under

39



--------------------------------------------------------------------------------



 



the Merged Plan applicable to amounts allocated to such Accounts and/or
Subaccounts applied to such Accounts and/or Subaccounts under this Plan, except
as otherwise provided in an Appendix hereto and permitted under
Section 411(a)(10) of the Code.
     6.4 Forfeitures.
          (a) The nonvested portion (if any) of a Participant’s Accounts shall
be forfeited as of the earlier of (i) the last day of the Plan Year in which the
Participant receives a distribution of his entire vested Account Balance
(provided such distribution is made not later than the end of the second Plan
Year following the Plan Year in which the Participant terminates employment with
the Group), or (ii) in case of a Participant who does not have a nonforfeitable
right to any portion of his Account Balance attributable to Employer
contributions (including elective deferrals, within the meaning of Section
402(g) of the Code), the last day of the Plan Year in which the Participant
incurs five (5) consecutive One Year Breaks in Service. If a former employee of
the Group who has forfeited the nonvested portion of his Accounts later resumes
employment by the Group before he has five (5) consecutive One Year Breaks in
Service, that portion of his Accounts that was previously forfeited shall be
reinstated (unadjusted for Trust Fund earnings and/or losses subsequent to the
date of forfeiture) and he shall receive full credit for his previous Periods of
Service. The source of the reinstated funds shall first be from the then
applicable forfeitures, and to the extent necessary then from Employer
contributions as provided in Section 4.4(a) hereof.
          (b) Except to the extent provided in Sections 3.6, 4.5 and 4.6 hereof,
forfeitures under the Plan shall result only from a Participant’s termination of
employment with the Group before satisfying the vesting requirements of
Sections 6.2 and 6.3 hereof. All forfeitures under the Plan shall be used for
the following purposes: (i) to reinstate forfeited Accounts pursuant to
Section 4.4 hereof; (ii) to reduce administrative expenses of the Plan; and
(iii) to reduce the amount of any subsequent contributions of the applicable
Employer under Article 4 hereof.
     6.5 Determination of Period of Service. In determining the Period of
Service of a Participant for purposes of Sections 6.2 and 6.3 hereof, a
Participant who has five (5) or more consecutive One Year Breaks in Service
shall receive credit for his Period of Service prior to such One Year Breaks in
Service only if he had any nonforfeitable interest in his Account Balance
attributable to Employer contributions (including elective deferrals within the
meaning of Section 402(g) of the Code) at the time of his separation

40



--------------------------------------------------------------------------------



 



from service with the Group. Notwithstanding the foregoing, in the case of any
Participant who has incurred five (5) consecutive One Year Breaks in Service,
his Period of Service after such One Year Breaks in Service shall not be taken
into account for determining the vested percentage of his Accounts attributable
to periods prior to such five (5) consecutive One Year Breaks in Service.
ARTICLE 7
INVESTMENT OF CONTRIBUTIONS
     7.1 Investment Funds. Contributions made to the Plan shall be invested in
accordance with the provisions of this Article 7 (except as provided in
Section 10.4 hereof) in such investment funds as the Investment Committee may
designate from time-to-time, provided that such investment funds shall include:
          (a) A U.S. Treasury Fund, which shall be provided by such investment
vehicle as may be designated by the Investment Committee and
          (b) Effective December 1, 2007, one or more Target Retirement Funds,
which shall be provided by such vehicle(s) as may be designated by the
Investment Committee.
     7.2 Inactive Funds. The Plan shall maintain a Temple-Inland Stock Fund, a
Guaranty Stock Fund and a Forestar Stock Fund. No new contributions may be
invested in any of the Stock Funds and no amounts may be transferred into any of
the Stock Funds pursuant to Section 7.6 hereof. Effective December 28, 2007, any
dividends paid on shares of Common Stock allocated to a Participant’s Stock Fund
Subaccount (including any dividends paid prior to, and pending investment on,
such date) shall be invested in the same Active Funds in which the Participant’s
Before Tax Contributions are then being invested. If the Participant is not
making Before Tax Contributions to his Before Tax Contribution Account at that
time, such dividends shall be invested in the Target Retirement Fund appropriate
for the Participant’s age. If any amounts remain allocated to any Stock Fund as
of December 31, 2009, such amounts shall automatically be transferred, as soon
as administratively practicable after such date, to and among the same
investment funds in which the Participant’s Before Tax Contributions are then
being invested. If the Participant is not making Before Tax Contributions to his
Before Tax Contribution Account at that time, such amounts shall be
automatically transferred to the Target Retirement Fund appropriate for the
Participant’s age.

41



--------------------------------------------------------------------------------



 



     7.3 Loan Fund. The Plan shall maintain a Loan Fund which shall consist of
promissory notes evidencing Loans made pursuant to Article 10 hereof.
     7.4 Investment of Employer and Participant Contributions. Contributions
under the Plan shall be invested as follows:
          (a) Except as provided in Section 7.4(b) hereof, Before Tax
Contributions, Employer Matching Contributions, Profit Sharing Contributions, if
any, and Rollover Contributions, if any, shall be invested in accordance with
the investment elections made by Participants; provided, however, that in the
case of any Participant (including, but not limited to, an Automatic
Contribution Participant) who does not have in effect a valid investment
election, such Participant’s Before Tax Contributions, Employer Matching
Contributions, Profit Sharing Contributions, if any, and Rollover Contributions,
if any, shall be invested in the Target Retirement Fund appropriate for the
Participant’s age. A Participant may direct, in one percent (1%) increments,
that the Participant’s Before Tax Contributions, Employer Matching
Contributions, Profit Sharing Contributions, if any, and Rollover Contributions,
if any, be invested in any of the Active Funds.
          (b) Subject to Section 7.2 hereof, Employer Matching Contributions
made prior to December 28, 2007, shall be invested entirely in the Stock Funds
unless a Participant elects in accordance with Section 7.6 hereof to transfer
all or a portion of such amounts to and among any of the Active Funds.
          (c) Company Retirement Contributions and Qualified Nonelective
Contributions made for Plan Years beginning before January 1, 2008, shall be
invested entirely in the U.S. Treasury Fund, except to the extent a Participant
may elect in accordance with Section 7.6 hereof to transfer all or a portion of
such amounts to and among any of the Active Funds.
          (d) Amounts transferred to this Plan from a Merged Plan shall be
invested in the Active Funds in accordance with rules specified by the Plan
Administrator.
          (e) Subaccounts shall be established for each Participant under each
Fund to which contributions on his behalf have been allocated.
     7.5 Change in Investment Elections. A Participant may change his investment
election by giving prior Notice to the Plan Administrator in accordance with
rules prescribed by the Plan Administrator.

42



--------------------------------------------------------------------------------



 



     7.6 Change in Existing Investments.
          (a) In accordance with rules prescribed by the Plan Administrator, a
Participant may transfer all or any portion (in one percent (1%) increments) of
his Before Tax Contributions Account, After Tax Contributions Account, Employer
Matching Contributions Account, Company Retirement Contributions Account, Profit
Sharing Contributions Account, Qualified Nonelective Contributions Account, and
Rollover Account invested in any of the Funds to any of the Active Funds.
          (b) Transfers made pursuant to this Section 7.6 will be effected as of
(a) the close of business on the Valuation Date that the transfer instruction is
received by the Trustee if the instruction is received on or before the Cut-Off
Time, or (b) as of the close of business on the next Valuation Date, if the
instruction is received after the Cut-Off Time or on a day that is not a
Valuation Date. Notwithstanding the foregoing, the Plan Administrator or the
Trustee may, in its sole discretion and either with or without prior notice to
Participants, suspend, delay, limit or restrict the execution of Participant
transfer elections for some or all Participants for such periods as the Plan
Administrator or the Trustee may determine in the event of electronic or other
communications failures or for purposes of facilitating the merger of a Merged
Plan into this Plan. For purposes of this Section 7.6, “Cut-Off Time” means the
time prescribed by the Plan Administrator or the Trustee.
     7.7 Voting of Stock Fund Shares (for Periods Prior to January 1, 2010).
Before each annual or special meeting of the shareholders of Temple-Inland Inc.,
the Company or Forestar, each Participant with a Temple-Inland Stock Fund
Subaccount, Guaranty Stock Fund Subaccount or Forestar Stock Fund Subaccount
shall be furnished a copy of the applicable proxy solicitation material for such
meeting, together with a request for his confidential instructions to the
Trustee as to how the shares of Common Stock held in the respective Stock Fund
then credited to his respective Stock Fund Subaccount (excluding therefrom any
fractional shares) as of the most recent practicable Valuation Date prior to
such record date for which information is available should be voted. On each
matter, the Trustee shall vote:
          (a) shares of Common Stock held in the respective Stock Fund for which
it has received timely voting instructions in accordance with such instructions;
and
          (b) shares of Common Stock held in the respective Stock Fund for which
it has not received timely voting instructions from Participants, or which are
pending allocation to Participants’

43



--------------------------------------------------------------------------------



 



Accounts, in the same proportion as it votes those shares of Common Stock held
in the respective Stock Fund for which it has received timely voting
instructions from Participants on such matter, unless the Trustee determines
that doing so would be inconsistent with Title I of ERISA.
     7.8 Tender or Exchange Offers (for Periods Prior to January 1, 2010). Each
Participant shall have the right, to the extent of shares of Common Stock
allocated to his respective Stock Fund Subaccount as of the most recent
practicable Valuation Date prior to such record date for which information is
available, to direct the Trustee in writing as to the manner in which to respond
to a tender or exchange offer with respect to such shares. The Trustee shall
utilize its best efforts to timely distribute or to cause to be distributed to
each Participant such information as will be distributed to shareholders of
Temple-Inland Inc., the Company or Forestar in connection with any such tender
or exchange offer. Upon timely receipt of such written directions from the
Participant, the Trustee shall respond as directed with respect to the shares of
Common Stock held in the respective Stock Fund representing all, but not less
than all, of the shares over which that Participant has the right of direction.
If the Trustee shall not have received timely written directions from any
Participant as to the manner in which to respond to such a tender or exchange
offer, the Trustee shall not tender or exchange any such shares with respect to
which that Participant has the right of direction. Shares of Common Stock held
in a Stock Fund by the Trustee pending allocation to Participants’ Accounts
shall be tendered or exchanged by the Trustee in the same proportion as are
tendered or exchanged those shares with respect to which Participants have the
right of direction.
     7.9 Confidentiality (for Periods Prior to January 1, 2010). Information
relating to the purchase, holding, and sale of Common Stock, and the directions
received by the Trustee from Participants pursuant to Sections 7.7 and 7.8
hereof shall be held by the Trustee in accordance with procedures developed by
the Plan Administrator that are designed to safeguard the confidentiality of
such information (except to the extent provided therein). The Investment
Committee shall be responsible for ensuring that the procedures provided for by
Sections 7.7 and 7.8 hereof and this Section 7.9 are sufficient to safeguard the
confidentiality of such Participant information, that such procedures are being
followed, and that an independent fiduciary is appointed to carry out any
activities which the Investment Committee determines involve a potential for
undue employer influence upon Participants and beneficiaries with respect to the
direct or indirect exercise of shareholder rights.

44



--------------------------------------------------------------------------------



 



ARTICLE 8

WITHDRAWALS DURING EMPLOYMENT
     8.1 Withdrawal of After Tax Contributions. Subject to the provisions of
this Article 8, a Participant may elect to withdraw all or any portion of his
After Tax Contributions Account.
     8.2 Withdrawals After Age 591/2. Subject to the provisions of this
Article 8, a Participant who has attained age fifty-nine and a half (591/2) and
who has withdrawn all amounts available pursuant to Section 8.1 hereof may elect
to withdraw all or a portion of his Before Tax Contributions Account, Qualified
Nonelective Contributions Account, vested Company Retirement Contributions
Account, vested Profit Sharing Contributions Account and vested Employer
Matching Contributions Account.
     8.3 Withdrawal of Employer Matching Contributions. Subject to the
provisions of this Article 8, a Participant who has withdrawn all amounts
available pursuant to Sections 8.1 and 8.2 hereof may withdraw all or any
portion of the vested portion of his Employer Matching Contributions Account
attributable to Employer Matching Contributions made for Plan Years beginning
before January 1, 2008; provided, however, that in the case of a Participant who
does not have at least sixty (60) Months of Participation before the date of
such withdrawal, Employer Matching Contributions for Plan Years beginning before
January 1, 2008, actually made by the Participant’s Employer (or predecessor
employer) during the most recent preceding twenty-four (24) months may not be
withdrawn, except as permitted by Section 8.2 hereof.
     8.4 Hardship Withdrawals.
          (a) Subject to the provisions of this Article 8, a Participant may
withdraw any amount, but not less than five hundred dollars ($500), of his
Before Tax Contributions (not including any earnings thereon and reduced by the
amount of any prior withdrawal of such contributions) from his Before Tax
Contributions Account on account of hardship. For purposes of this Plan a
withdrawal is on account of hardship only if:
               (i) the withdrawal is made because of an immediate and heavy
financial need of the Participant (as determined in accordance with
Section 8.4(b) hereof), and

45



--------------------------------------------------------------------------------



 



               (ii) the withdrawal is necessary to satisfy such financial need
(as determined in accordance with Sections 8.4(c) through 8.4(f) hereof).
          (b) For purposes of this Section 8.4, a distribution is on account of
an immediate and heavy financial need of a Participant only if the distribution
is on account of:
               (i) expenses for (or necessary to obtain) medical care that would
be deductible under Section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income); or
               (ii) costs directly related to the purchase of a principal
residence of the Participant (excluding mortgage payments); or
               (iii) payment of tuition, related educational fees, and room and
board expenses, for up to the next twelve (12) months of post-secondary
education for the Participant, or the Participant’s spouse, children, or
dependents (as defined in Section 152 of the Code, and for Plan Years beginning
on and after January 1, 2005, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B) of the Code); or
               (iv) the need to prevent the eviction of the Participant from his
principal residence or foreclosure of the mortgage on his principal residence;
or
               (v) payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in Section 152 of
the Code, and for taxable years beginning on and after January 1, 2005, without
regard to Section 152(d)(1)(B) of the Code); or
               (vi) expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under
Section 165 of the Code (determined without regard to whether the loss exceeds
10% of adjusted gross income); or
               (vii) any other event or occurrence that the Commissioner of the
Internal Revenue Service (the “Commissioner”) may designate through the
publication of revenue rulings, notices, and other documents of general
applicability as constituting immediate and heavy financial need.
         (c) A withdrawal shall be treated as necessary to satisfy an immediate
and heavy financial need of a Participant only to the extent that the amount of
the withdrawal does not exceed the

46



--------------------------------------------------------------------------------



 



amount required to meet the financial need. For this purpose, the amount
required to satisfy the financial need may include any amounts necessary to pay
any federal, state or local income taxes or penalties reasonably anticipated to
result from the withdrawal. A withdrawal shall not be treated as necessary to
satisfy an immediate and heavy financial need of a Participant to the extent the
need may be relieved from other resources reasonably available to the
Participant. This determination generally is to be made on the basis of all the
relevant facts and circumstances. For this purpose, the Participant’s resources
are deemed to include those assets of the Participant’s spouse and minor
children (other than property held for a minor child under (i) an irrevocable
trust, or (ii) the Uniform Gifts to Minors Act or comparable state law) that are
reasonably available to the Participant.
         (d) An immediate and heavy financial need may be treated as not capable
of being relieved from other resources reasonable available to a Participant if
the Employer relies upon the Participant’s representation (made in writing or
such other form as may be prescribed by the Commissioner of Internal Revenue),
unless the Employer has actual knowledge to the contrary, that the need cannot
reasonably be relieved:
               (i) Through reimbursement or compensation by insurance or
otherwise;
               (ii) By liquidation of the Participant’s assets;
               (iii) By cessation of the Participant’s Before Tax Contributions
under the Plan;
               (iv) By other currently available distributions under plans
maintained by the Group or any other employer; or
               (v) By loans from commercial sources on reasonable commercial
terms in an amount sufficient to satisfy the need.
          (e) A need cannot be reasonably relieved by one of the actions in
Section 8.4(d) hereof if the effect of the action would be to increase the
amount of the need.
          (f) Notwithstanding Sections 8.4(c) through 8.4(e) hereof, a
Participant must obtain all nontaxable (at the time of the loan(s)) loans under
the Plan and all other plans maintained by the Group prior to obtaining a
hardship withdrawal hereunder.

47



--------------------------------------------------------------------------------



 



     8.5 Withdrawal of Rollover Accounts. Subject to the provisions of this
Article 8, a Participant may withdraw all or a portion of his Rollover Account.
     8.6 Withdrawals of Certain Default Before Tax Contributions.
     An Automatic Contribution Participant may elect, by providing Notice to the
Plan Administrator not later than ninety (90) days after the date of the first
Before Tax Contribution made on the Participant’s behalf pursuant to
Section 2.2(b) hereof, to withdraw from his Before Tax Contributions Account the
aggregate amount of Before Tax Contributions made on his behalf with respect to
the first payroll period to which Section 2.2(b) hereof applied to the Automatic
Contribution Participant through the effective date of the withdrawal election
(adjusted for allocable gains and losses to the date of distribution, calculated
in accordance with Section 3.6(a) hereof). The date of the first Before Tax
Contribution made pursuant to Section 2.2(b) hereof is the date that the
Compensation that is subject to the cash or deferred election would otherwise
have been included in the Automatic Contribution Participant’s income. The
effective date of the Automatic Contribution Participants election shall not be
later than the last day of the payroll period that begins after the date the
election is made. Employer Matching Contributions made on the withdrawn Before
Tax Contributions shall be forfeited. If a Participant elects to withdraw his
Before Tax Contributions under this Section 8.6, he shall be deemed to have
elected to not make Before Tax Contributions effective as of the effective date
of the withdrawal.
     8.7 Application for Withdrawals; Processing. A request for a withdrawal
shall be made by a Participant by providing Notice to the Plan Administrator
within such period of time as the Plan Administrator may prescribe, subject to
Section 8.6 hereof. The Plan Administrator shall evaluate the written
application of a Participant for a hardship withdrawal in accordance with a
uniform and nondiscriminatory policy applicable to all Participants similarly
situated and shall direct the Trustee to make a hardship distribution to such
Participant upon a finding of such hardship in accordance with the provisions of
Section 8.4 hereof. A Participant making application hereunder for a hardship
withdrawal shall provide to the Plan Administrator such information and
representations as the Plan Administrator deems necessary or appropriate.
Withdrawal request Notices pursuant to this Article 8 that are properly made
shall be processed by the Plan Administrator and Trustee as soon as practicable
after receipt, subject to complying with the requirements of Section 402(f) of
the Code.

48



--------------------------------------------------------------------------------



 



     8.8 Limit on Number of Withdrawals. A Participant may make only one
withdrawal under Sections 8.1, 8.2 and 8.3 hereof in any consecutive six
(6) month period (except as otherwise permitted under rules adopted and
consistently applied in a uniform and nondiscriminatory manner by the Plan
Administrator); provided, however, that (a) concurrent withdrawals pursuant to
such Sections shall be treated as a single withdrawal, and (b) withdrawals made
in connection with a withdrawal pursuant to Section 8.4 hereof shall be
permitted without regard to the foregoing restrictions of this Section 8.8 and
shall not be taken into account for purposes of this Section 8.8.
     8.9 Effect of Withdrawals on Investments. Withdrawals from a Participant’s
Accounts pursuant to this Article 8 shall be charged to each Fund, on a pro rata
basis, in which the Participant has a Subaccount under the relevant Accounts.
Withdrawals made pursuant to this Article 8 shall be made as of the Valuation
Date as of which the withdrawal is processed by the Trustee and a Participant’s
Accounts shall be adjusted accordingly.
     8.10 Timing and Form of Payment of Withdrawals. All withdrawals pursuant to
this Article 8 shall be paid in cash in a lump sum as of the Valuation Date that
authorized distribution directions are received by the Trustee, provided that
any applicable legal requirements have been satisfied; provided, however, that,
in the case of a withdrawal made on or before December 31, 2009, a Participant
may, by giving prior Notice to the Plan Administrator within such time limit as
the Plan Administrator shall prescribe, elect to have that portion of his
withdrawal which is charged against his Temple-Inland Stock Fund, Guaranty Stock
Fund or Forester Stock Fund Subaccount paid in shares of the respective Common
Stock, with the value of any fractional shares and any uninvested funds held in
his Company Stock Fund Subaccount paid in cash.
     8.11 Withdrawals Only Available to Employees. A Participant may make a
withdrawal pursuant to this Article 8 only if he is an employee of the Group at
the time of the withdrawal.
ARTICLE 9
PAYMENT OF BENEFITS
     9.1 Distribution of Benefits Upon Occurrence of Distribution Event.
          (a) If a Distribution Event occurs with respect to a Participant, such
Participant may, by prior Notice to the Plan Administrator, elect to receive a
distribution of his entire vested Account

49



--------------------------------------------------------------------------------



 



Balance. As soon as practicable after receipt of a Participant’s distribution
election Notice, the Plan Administrator shall instruct the Trustee to distribute
the Participant’s Account Balance in accordance with the Participant’s election;
provided, however, that all distributions shall be subject to Section 9.1(d)
hereof.
          (b) As soon as practicable after the Plan Administrator receives
notice of (i) the occurrence of a Distribution Event with respect to a
Participant whose vested Account Balance does not exceed one thousand dollars
($1,000) (five thousand dollars ($5,000) for periods prior to March 28, 2005,
excluding the Participant’s Rollover Account for periods prior to March 28,
2005), or (ii) the death of a Participant, the Plan Administrator shall instruct
the Trustee to distribute the vested Account Balance of such Participant to the
Participant (or in the case of a deceased Participant, the Participant’s
beneficiary, as designated in accordance with Section 2.1(f) hereof), subject to
complying with the requirements of Section 9.1(d) hereof. As soon as practicable
after the Plan Administrator receives notice of the occurrence of a Distribution
Event with respect to a Participant whose vested Account Balance exceeds one
thousand dollars ($1,000), but does not exceed five thousand dollars ($5,000),
the Plan Administrator shall instruct the Trustee to distribute the vested
Account Balance of such Participant in a Direct Rollover to an individual
retirement plan designated by the Plan Administrator if the Participant does not
elect to (i) have such distribution paid directly to an Eligible Retirement Plan
in accordance with Section 9.8 hereof, or (ii) receive the distribution
directly.
          (c) If a Participant has no balance in his Before Tax Contributions
Account and Qualified Nonelective Contributions Account, and no portion of his
Employer Matching Contributions Account, Company Retirement Contributions
Account and Profit Sharing Contributions Account is vested, at the time the
Participant receives a distribution of his entire vested Account Balance, the
Participant shall be deemed to have received a distribution of his entire
nonforfeitable interest in such Accounts (which, since the Participant is not
vested, is zero).
          (d) In no event shall the Plan Administrator direct the Trustee to
distribute a Participant’s vested Account Balance prior to satisfying the
requirements of Section 402(f) of the Code.
     9.2 Payment of Benefits by Trustee; Form of Payment. Except as provided in
Section 9.3 hereof, all amounts that become distributable after a Distribution
Event pursuant to Section 9.1 hereof shall be paid in the form of a lump-sum
payment as soon as practicable after the Trustee receives a distribution

50



--------------------------------------------------------------------------------



 



instruction from the Plan Administrator and any applicable legal requirements
have been satisfied. Distributions made in accordance with this Article from the
Funds shall be paid in cash; provided, however, if a Participant so elects,
distributions from a Participant’s Stock Fund Subaccount(s) shall be made in
whole shares of the respective Common Stock with fractional shares and any
uninvested funds held in the Stock Fund Subaccount(s) paid in cash. The amount
distributed to a Participant or beneficiary shall be equal to the applicable
Participant’s Account Balance as of the date that the Trustee processes the
distribution instruction.
     9.3 Installment Option for Certain Retiring Participants. A Participant who
has elected to commence installment distributions pursuant to this Section 9.3
prior to January 1, 2008, may elect, by providing Notice to the Plan
Administrator, to receive a lump-sum distribution of the Participant’s remaining
Account Balance, in which case no further payments shall be made with respect to
the Participant pursuant to this Plan. As soon as practicable after the receipt
of such an election, the Plan Administrator shall instruct the Trustee to
distribute to the Participant the Participant’s remaining Account Balance. In
the event of the death of such a Participant prior to the payment of all
installment payments the Participant is entitled to pursuant to this
Section 9.3, the Participant’s remaining Account Balance shall be distributed to
the Participant’s beneficiary (as designated in accordance with Section 2.1(f)
hereof) in accordance with Section 9.1(b) hereof and no further payments shall
be made with respect to the Participant pursuant to this Plan.
     9.4 Required Minimum Distributions. Notwithstanding any other provision of
the Plan to the contrary (other than the Minimum Distribution Appendix hereto),
the vested portion of a Participant’s Account Balance shall be, or begin to be,
distributed to the Participant not later than the Participant’s Required
Beginning Date. If, on or before a Participant’s Required Beginning Date, the
Participant does not die and does not elect to receive a distribution of his
vested Account Balance in the form of a lump sum payment, (a) the Participant’s
vested Account Balance shall begin to be distributed to the Participant on the
Participant’s Required Beginning Date in accordance with regulations issued
under Section 401(a)(9) of the Code over the life of the Participant (or over a
period not extending beyond the life expectancy of the Participant), and (b) the
Participant may elect, by prior Notice to the Plan Administrator, after the
Participant’s Required Beginning Date to accelerate distribution of the
Participant’s remaining Account

51



--------------------------------------------------------------------------------



 



Balance in the form of a lump sum payment described in Section 9.2 hereof. If
the Participant dies prior to the distribution of his entire Account Balance,
the Participant’s remaining Account Balance shall be distributed to his
beneficiary as soon as administratively practicable after the date of the
Participant’s death in a single lump sum payment described in Section 9.2
hereof.
     9.5 Payment to Participant’s Estate. If there is no person alive to receive
and receipt for any payment due under the Plan, the Plan Administrator shall
direct that such payment or payments be made to the estate of the deceased
Participant or the last deceased payee, as the case may be.
     9.6 Incapacity of Payee. If any person who is entitled to receive any
benefits hereunder is, in the sole and absolute judgment of the Plan
Administrator, legally, physically or mentally incapable of personally receiving
and receipting for any distributions, the Plan Administrator in its sole and
absolute discretion may instruct the Trustee to make distribution to such other
person, persons, institution or institutions as in the judgment of the Plan
Administrator shall then be maintaining or have custody over such distributee.
The Plan Administrator may rely upon the report of a duly licensed physician
with regard to capacity or may in its sole and absolute discretion first require
persons claiming benefits to obtain an appropriate court order determining such
person’s capacity.
     9.7 Plan Administrator Determines Payee. Except as otherwise provided by
ERISA, the determination of the Plan Administrator as to the identity of the
proper payee for any payment and the amount properly payable shall be
conclusive, and payment in accordance with such determination shall, to the
extent thereof, constitute a complete discharge of all obligations to such payee
under the Plan.
     9.8 Rollover Distributions. (a) A Participant may elect, at the time and in
the manner prescribed by the Plan Administrator, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Participant as a Direct Rollover. Notwithstanding the
foregoing, a Participant shall not be entitled to elect a Direct Rollover of an
amount that is not in excess of any minimum dollar amount that the Plan
Administrator may prescribe from time to time in accordance with applicable
regulations.
          (b) For purposes of this Section 9.8, an “Eligible Rollover
Distribution” is any distribution of all or any portion of a Participant’s
Accounts, except that an Eligible Rollover Distribution

52



--------------------------------------------------------------------------------



 



shall not include (i) any distribution that is one of a series of substantially
equal periodic payments (paid not less frequently than annually) made for a
specified period of ten years or more, (ii) any distribution to the extent that
such distribution is required under Section 401(a)(9) of the Code, (iii) the
portion of any distribution made prior to January, 2002 that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities), (iv) any hardship
distribution (within the meaning of Section 401(k)(2)(B)(i)(IV)) that is made on
or after January 1, 2000, or (v) any withdrawal of default Before Tax
Contributions under Section 8.6 hereof.
          (c) For purposes of this Section 9.8, an “Eligible Retirement Plan” is
an individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the Participant’s Eligible
Rollover Distribution. Effective January 1, 2002, with respect to Eligible
Rollover Distributions made on or after such date, the term “Eligible Retirement
Plan” shall also include an annuity contract described in Section 403(b) of the
Code and an eligible plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan. Notwithstanding
the foregoing, with respect to the portion of an Eligible Rollover Distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation on employer securities), the term
“Eligible Retirement Plan” shall only include an individual retirement account
or annuity described in Section 408(a) or (b) of the Code, or a qualified
defined contribution plan under Section 401(a) or 403(a) of the Code that agrees
to separately account for such amounts, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
          (d) The surviving spouse of a deceased Participant or a Participant’s
spouse, former spouse, or surviving spouse who is an alternate payee under a
qualified domestic relations order (within the meaning of Section 414(p) of the
Code) shall be treated as a Participant for purposes of this Section 9.8;
provided, however, that in the case of an Eligible Rollover Distribution made
before January 1, 2002, to a

53



--------------------------------------------------------------------------------



 



surviving spouse, the term “Eligible Retirement Plan” shall include only an
individual retirement account or individual retirement annuity.
          (e) For purposes of this Section 9.8, a “Direct Rollover” is a payment
by the Plan to the Eligible Retirement Plan specified by the Participant.
          (f) Effective for distributions made after December 31, 2006, and
notwithstanding Sections 9.8(a) through (d) hereof, if a non-spouse beneficiary
is eligible to receive a distribution of a Participant’s Accounts, which
distribution would otherwise constitute an Eligible Rollover Distribution, and
the non-spouse beneficiary is a designated beneficiary (within the meaning of
Treasury Regulation Section 1.401(a)(9)-4), then to the extent permitted by
Section 402(c) of the Code, the non-spouse beneficiary may direct a trustee to
trustee transfer of the distribution of the Participant’s Accounts to an
individual retirement account described in Section 408(a) of the Code or an
individual retirement annuity described in Section 408(b) of the Code (other
than an endowment contract) established for the purpose of receiving the
distribution on behalf of the non-spouse beneficiary, and (i) such transfer
shall be treated as a Direct Rollover of an Eligible Rollover Distribution for
purposes of Section 402(c) of the Code, and (ii) such individual retirement
account or individual retirement annuity shall be treated as an inherited
individual retirement account individual retirement annuity (within the meaning
of Section 408(d)(3)(C)).
          (g) The provisions of this Section 9.8 shall be effective as of
January 1, 1993, except as otherwise provided herein.
     9.9 Distributions Pursuant to Qualified Domestic Relations Orders.
Notwithstanding any other provision of Article 8 or this Article 9 to the
contrary, all or a portion of a Participant’s Accounts may be distributed at any
time to an “alternate payee” (within the meaning of Section 414(p) of the Code)
pursuant to a “qualified domestic relations order” (within the meaning of
Section 414(p) of the Code) to the extent permitted by applicable regulations.
ARTICLE 10
LOANS
     10.1 Availability of Loans; Application for Loans.
          (a) Subject to the terms and conditions of this Article 10, the Plan
Administrator may, in its sole discretion, direct the Trustee to loan to an
Eligible Borrower as of any Valuation Date an

54



--------------------------------------------------------------------------------



 



amount from the Eligible Borrower’s Accounts that is not less than $1,000 and
that, when added to any other Loan outstanding to the Eligible Borrower does not
exceed the lesser of (i) fifty percent (50%) of the Eligible Borrower’s vested
Account Balance; or (ii) $50,000 reduced by the highest outstanding balance of
loans, during the twelve (12) month period immediately preceding the date the
Loan is made, from the Plan and from any other tax qualified retirement plan
maintained by the Group.
          (b) Loans shall be made available to Eligible Borrowers on a
reasonably equivalent basis without regard to race, color, religion, sex, age or
national origin and after giving consideration only to those factors which would
be considered in a normal commercial setting by an entity in the business of
making similar types of loans. Notwithstanding the foregoing, the Plan
Administrator may impose different terms and conditions on Loans made at
different times and to different Eligible Borrowers. The Plan Administrator may
change the terms of any outstanding loan to the extent required by applicable
law.
          (c) An application for a Loan shall be made by an Eligible Borrower by
providing Notice to the Plan Administrator within such period of time prior to
the date of the Loan as the Plan Administrator may prescribe.
     10.2 Terms of Loans.
          (a) Loans shall bear a reasonable rate of interest established by the
Plan Administrator that will provide the Plan with a return commensurate with
the interest rates charged by entities in the business of lending money for
loans which would be made under similar circumstances.
          (b) Loans shall be adequately secured, but in no event shall more than
fifty percent (50%) of an Eligible Borrower’s vested Account Balance under the
Plan at the time of the Loan be considered as security. The adequacy of such
security shall be determined by the Plan Administrator, in its sole discretion,
in light of the type and amount of security which would be required in the case
of an otherwise identical transaction in a normal commercial setting between
unrelated parties on arm’s-length terms.
          (c) The period of repayment for each Loan shall be arrived at by
mutual agreement between the Plan Administrator and an Eligible Borrower, but
such period shall not in any case exceed five (5) years; provided, however, that
a Residential Loan may have a term of up to twenty-five (25) years.

55



--------------------------------------------------------------------------------



 



          (d) An Eligible Borrower shall be permitted to have no more than one
(1) outstanding Loan at any time; except in the case of an Eligible Borrower who
has two (2) outstanding Loans as of December 31, 2007, such Eligible Borrower
may continue to repay both Loans in accordance with their terms as of such date,
but he may not obtain another Loan hereunder until such Loans are no longer
outstanding.
          (e) Loan repayments by a Borrower who is an employee of the Group
shall be made through regular payroll deductions made not less frequently than
quarterly from amounts otherwise payable to the Eligible Borrower. Any Borrower
who is not receiving any compensation from a member of the Group from which
payroll deductions can be made shall be required to make required Loan
repayments by money order or a certified or cashier’s check delivered to the
office of the Plan Administrator on or before their respective due dates or
otherwise in accordance with rules prescribed by the Plan Administrator. Cash
payments (including personal checks) shall not be accepted.
          (f) A Borrower shall be permitted to prepay, without penalty, all of
the outstanding balance of a Loan and accrued interest thereon at any time;
provided, however, that partial prepayments shall not be permitted.
          (g) Each Loan shall be evidenced by such documentation as may be
required by the Plan Administrator, including but not limited to an
authorization from each Borrower who is an employee of the Group to permit its
Employer to effect repayment through regular payroll deductions.
          (h) Notwithstanding any other provision of this Plan to the contrary,
no distribution shall be made to any Borrower from that portion of a Borrower’s
Before Tax Contributions Account that secures one or more Loans made to such
Borrower unless and until all such loans have been repaid.
          (i) Each Loan shall have such additional terms and conditions as may
be determined by the Plan Administrator in its sole discretion, including, but
not limited to, terms and conditions relating to application and administration
fees, events of default, prepayments, and required security.
          (j) A loan that was made to a Participant under the terms of a Merged
Plan and that is transferred to this Plan in connection with the merger of the
Merged Plan into this Plan or that was rolled over into this Plan pursuant to
Section 3.7 hereof shall be treated as a Loan hereunder except that the terms

56



--------------------------------------------------------------------------------



 



of such a Loan shall be required to comply with the requirements of this
Article 10 only to the extent determined by the Plan Administrator in its
discretion.
     10.3 Events of Default.
          (a) The outstanding balance of any Loan shall, at the sole option of
the Plan Administrator, immediately become due and payable without further
notice or demand, upon the occurrence, with respect to a Borrower of any of the
following events of default:
               (i) any payment of principal or accrued interest on a Loan
remains due and unpaid for a period of ten (10) calendar days after the same
becomes due and payable under the terms of the loan, provided that the Plan
Administrator is authorized to allow a grace period that does not continue
beyond the last day of the calendar quarter following the calendar quarter in
which the required payment was not made;
               (ii) the commencement of a proceeding in bankruptcy, receivership
or insolvency by or against the Borrower, but only to the extent then permitted
under applicable federal law;
               (iii) the later of the termination of the employment of the
Borrower with the Group for any reason or the Borrower ceasing to be an Eligible
Borrower;
               (iv) the Borrower attempts to make an assignment for the benefit
of creditors of that portion of his Before Tax Contributions Account securing
his Loan or in any other security for his Loan;
               (v) a qualified domestic relations order (as such term is then
defined in Section 414(p) of the Code) with respect to the Borrower is received
by the Plan Administrator; or
               (vi) any Loan proceeds are used, directly or indirectly, by the
Borrower to purchase or carry securities (as such term is then defined for
purposes of Regulation G of the Federal Reserve Board as promulgated pursuant to
Section 7 of the Securities and Exchange Act of 1934).
          (b) Any payments of principal or interest on a Loan not paid when due
shall bear such interest thereafter as may be specified by the terms of the
loan. The payment and acceptance of any sum or sums at any time on account of a
Loan after the occurrence of an event of default, or any failure to

57



--------------------------------------------------------------------------------



 



act to enforce the rights granted hereunder upon the occurrence of an event of
default, shall not be a waiver of the right of acceleration set forth in
Section 10.3(a) hereof.
          (c) If an event of default and the acceleration of the outstanding
balance of any Loan shall occur as described in Section 10.3(a), the Plan
Administrator shall have the right to direct the Trustee to pursue any remedies
available to a creditor at law or under the terms of the Loan, including the
right to execute on the security for the Loan in satisfaction of the outstanding
balance of the Loan; provided, however, that the Plan Administrator shall not
have the right to direct the Trustee to execute on any amounts credited to a
Borrower’s Before Tax Contributions Account before the date on which such
amounts may be distributed without adversely affecting the tax-qualified status
of the Plan.
     10.4 Accounting for Loans. A Participant Loan Subaccount shall be
established as of the date a Loan is made to an Eligible Borrower and an amount
equal to the principal amount of the Loan shall be transferred from the Eligible
Borrower’s Accounts to his Participant Loan Subaccount, with the amount
transferred coming (a) first from earnings allocated to the Eligible Borrower’s
Before Tax Contributions Account, until exhausted, (b) second, from Before Tax
Contributions, and (c) third, pro rata from the Participant’s other Accounts
based on the vested balance of such Accounts. The Loan shall be treated as an
investment of the funds credited to the Eligible Borrower’s affected Accounts.
Cash equal to the amount of the Loan shall be obtained by liquidating, on a pro
rata basis, the investments allocated to the Subaccounts under the affected
Accounts. Payments of principal and interest on a Loan shall be credited to the
Borrower’s Accounts that have a Loan Subaccount in proportion to the balances in
such Subaccounts and invested in the various Funds in the same proportion as the
Eligible Borrower’s current contributions are invested; provided, however, if
the Borrower is not making any current Before Tax Contributions to the Plan, the
payments shall be invested in the Target Retirement Fund appropriate for the
Borrower’s age.
ARTICLE 11
ADMINISTRATION OF THE PLAN
     11.1 Authority of Plan Administrator.
          (a) The Plan shall be administered on behalf of the participating
Employers by an administrator (the “Plan Administrator”) appointed by the Board
of Directors or Chief Executive Officer of the Company.

58



--------------------------------------------------------------------------------



 



          (b) Except as otherwise provided herein, the Plan Administrator shall
be solely responsible for the administration, operation and interpretation of
the Plan. The Plan Administrator shall establish rules and regulations
appropriate for the administration of the Plan. It shall have the exclusive
right and discretion to interpret the Plan and to decide any and all matters
arising thereunder or in connection with the administration of the Plan in its
sole discretion, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of any person or class
of persons. Except as otherwise provided by ERISA, such decisions, actions and
records of the Plan Administrator shall be conclusive and binding upon the
Company, the Employers and all persons having or claiming to have any right or
interest in or under the Plan.
          (c) The Plan Administrator may delegate to (i) any agent or agents of
the Group, or (ii) any employee or employees of the Group, severally or jointly,
the authority to perform any act or function in connection with the
administration of the Plan. The Plan Administrator may also, in its discretion,
contract with one or more third parties to perform any act or function in
connection with the administration of the Plan and with respect to such acts or
functions, references herein to the Plan Administrator shall be deemed to be
references to such third party.
          (d) The Plan Administrator shall maintain such records as are required
under ERISA or under the Code and such additional records as it deems necessary
or appropriate showing the fiscal transactions of the Plan.
     11.2 Claims Procedure.
          (a) If any Participant, beneficiary or other payee (a “claimant”)
claims to be entitled to a benefit under the Plan and the Plan Administrator
determines that such claim should be denied in whole or in part, the Plan
Administrator shall notify such claimant of its decision in writing (which may
be provided electronically). Such notification will be written in a manner
calculated to be understood by the claimant and will contain (i) specific
reasons for the denial, (ii) specific reference to pertinent Plan provisions,
(iii) a description of any additional material or information necessary for the
claimant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) a description of the Plan’s review procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
the rendering of an

59



--------------------------------------------------------------------------------



 



adverse decision on review. Such notification will be given within a reasonable
period of time, but not later than ninety (90) days after the claim is received
by the Plan Administrator, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrator determines that such an extension of time is required, written
notice of the extension shall be provided to the claimant prior to the end of
the initial ninety (90) day period. The extension notice shall indicate the
special circumstances requiring the extension of time and the date by which the
Plan Administrator expects to render its decision. In no event shall the
extension exceed an additional ninety (90) days from the end of the initial
ninety (90) day period. Any electronic notification provided by the Plan
Administrator under this Section 11.2 shall comply with the standards imposed by
29 C.F.R. 2520.104b-1(c)(1)(i)-(iv).
               (i) Within sixty (60) days after the date on which a claimant
receives a written notice of a denied claim, the claimant may file a written
request with the Plan Administrator for a review of the denied claim. If the
claimant requests a review of the denied claim, the claimant shall be entitled
to submit to the Plan Administrator written comments, documents, records and
other information relating to the claim for benefits and to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits. The
Plan Administrator shall perform its review taking into account all comments,
documents, records and other information submitted by the claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination. The Plan Administrator will notify the
claimant of its decision in writing (which may be provided electronically). If
the claim is denied, the notification will be written in a manner calculated to
be understood by the claimant and will contain (A) the specific reasons for the
denial, (B) references to pertinent provisions of the Plan, (C) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits, and (D) a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA.
               (ii) The review provided for by Section 11.2(b)(i) will be made
within a reasonable period of time, but not later than sixty (60) days after the
Plan Administrator receives the request for review, unless the Plan
Administrator determines that special circumstances require an

60



--------------------------------------------------------------------------------



 



extension of time for processing the claim. If the Plan Administrator determines
that an extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the end of the initial sixty (60) day period.
The extension notice shall indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
its decision. In no event shall the extension exceed an additional sixty
(60) days from the end of the initial sixty (60) day period. If the extension of
time is needed due to the claimant’s failure to submit information necessary to
make a decision, the period during which the Plan Administrator must make a
decision shall be tolled from the date the extension notice is sent to the
claimant until the date the claimant responds to the request for additional
information.
     11.3 Financial Statements. The Plan Administrator shall engage a “qualified
public accountant” (as defined in Section 103(a)(3)(D) of ERISA) to prepare such
audited financial statements of the operation of the Plan as shall be required
by ERISA or by the Code.
     11.4 Liability of Plan Administrator. The Plan Administrator (and each
member of any committee that serves as the Plan Administrator) shall not be
liable for any act or omission on its own part, excepting only its own willful
misconduct or gross negligence except as is otherwise expressly provided by
ERISA. To the fullest extent permitted by applicable laws and to the extent not
insured against by any insurance company pursuant to the provisions of any
applicable insurance policy, the Company shall indemnify and save harmless the
Plan Administrator (and each member of any committee that serves as the Plan
Administrator) against any and all claims, demands, suits or proceedings in
connection with the Plan and Trust Fund that may be brought by Participants or
their spouses or other designated beneficiaries (or estates), Employees of
participating Employers or by any other person, corporation, entity, government
or agency thereof; provided, however, that such indemnification shall not apply
with respect to acts or omissions of willful misconduct or gross negligence. The
Company may, at the Company’s expense, settle any such claim or demand asserted
or suit or proceeding brought against the Plan Administrator (or any member of
any committee that serves as the Plan Administrator) when such settlement
appears to be in the best interests of the Company.
     11.5 Standard of Judicial Review of Plan Administrator Action. The Plan
Administrator has full and absolute discretion in the exercise of each and every
aspect of the rights, power, authority and

61



--------------------------------------------------------------------------------



 



duties retained or granted it under the Plan, including without limitation, the
authority to determine all facts, to interpret this Plan, to apply the terms of
this Plan to the facts determined, to make decisions based upon those facts and
to make any and all other decisions required of it by this Plan, such as the
right to benefits, the correct amount and form of benefits, the determination of
any appeal, the review and correction of the actions of any prior administrative
committee, and the other rights, powers, authority and duties specified in this
Article and elsewhere in this Plan. Notwithstanding any provisions of law, or
any explicit or implicit provision of this document, any action taken, or
finding, interpretation, ruling or decision made by the Plan Administrator in
the exercise of any of its rights, powers, authority or duties under this Plan
shall be final and conclusive as to all parties, including, without limitation,
all Participants, former Participants and beneficiaries, regardless of whether
the Plan Administrator or one or more of its members may have an actual or
potential conflict of interest with respect to the subject matter of the action,
finding, interpretation, ruling or decision. No final action, finding,
interpretation, ruling or decision of the Plan Administrator shall be subject to
de novo review in any judicial proceeding. No final action, finding,
interpretation, ruling or decision of the Plan Administrator may be set aside
unless it is held to have been arbitrary and capricious by a final judgment of a
court having jurisdiction with respect to the issue.
ARTICLE 12
MANAGEMENT OF THE TRUST FUND
     12.1 Designation of Trustee. All contributions shall be made to, and held
in trust by, the Trustee of the Plan, who shall be appointed by the Plan
Administrator, with such powers in the Trustee as to investment, reinvestment,
control and disbursement of the Trust Fund as may be provided in the Trust
Agreement and shall be in accordance with the Plan and permitted under ERISA and
under the Code. The Plan Administrator may remove any Trustee at any time, with
or without cause, upon reasonable notice, and upon such removal or upon the
resignation of any Trustee, the Plan Administrator shall promptly designate a
successor Trustee.
     12.2 Plan Assets Held in Trust.
          (a) All assets held by the Trustee under the Trust Fund shall be held
in trust for the exclusive benefit of Participants or, if deceased, their
spouses or other designated beneficiaries (or estates),

62



--------------------------------------------------------------------------------



 



and no part of the corpus or income of the Trust Fund shall be used for, or
diverted to, purposes other than for the exclusive benefit of such persons under
the Plan or for the payment of reasonable expenses of administering the Plan;
provided, however, that if any contribution is made by an Employer as the result
of a mistake of fact made in good faith or is conditioned on the deductibility
of such contribution under Section 404(a) of the Code, that Employer may direct
the Trustee to return within one (1) year after the date of the payment or after
the date the deduction is denied, whichever is applicable, the amount
contributed by mistake of fact or the amount that is not deductible, whichever
is applicable. Earnings attributable to any excess Employer contributions shall
not be returned to that Employer, but losses shall reduce the amount to be
returned. All contributions to the Plan are conditioned on their deductibility
under Section 404 of the Code.
          (b) No person shall have any interest in or right to any part of the
earnings of the Trust Fund, or any rights in, to or under the Trust Fund or any
part of its assets except to the extent expressly provided in the Plan.
Notwithstanding anything herein to the contrary, the spouse, former spouses,
beneficiary or any other person claiming benefits on behalf of any Participant
shall have absolutely no rights whatsoever under the Plan prior to the death of
that Participant except as may otherwise be expressly provided under ERISA
(e.g., spousal consent rights and qualified domestic relations orders).
     12.3 Appointment of Investment Manager.
          (a) The Investment Committee may appoint one or more investment
managers to manage any assets of the Plan. As used herein, the term “investment
manager” shall mean any person or entity who: (a) has power to manage, acquire
or dispose of any assets of the Plan; (b) is (i) registered as an investment
advisor under the Investment Advisors Act of 1940, (ii) a bank, as defined in
that Act, or (iii) an insurance company qualified, under the laws of more than
one state, to perform services described in (a) above; and (c) has acknowledged
in a writing delivered to the Investment Committee and the Trustee that it is a
fiduciary with respect to the Plan.
          (b) If the Investment Committee determines that there is a potential
for a conflict of interest (or the appearance of a conflict of interest)
relating to the operation and administration of the Plan with respect to the
investment of the Plan’s assets in any of the Stock Funds and/or the provisions
of

63



--------------------------------------------------------------------------------



 



Sections 7.7 through 7.9 hereof, the Investment Committee, may, in its
discretion, appoint one or more independent fiduciaries and/or investment
managers (each, an “Independent Fiduciary”) to undertake all or a portion of the
following duties and responsibilities:
               (i) serve as Plan fiduciary with sole responsibility for ensuring
compliance with ERISA with respect to participant communications and disclosures
relating to the applicable Stock Fund, including disclosures and communications
relating to proxy voting; and
               (ii) serve as Plan fiduciary and investment manager for the
applicable Stock Fund and the investment of Plan assets in such Fund, with sole
responsibility for ensuring compliance with ERISA with respect to Plan
investments in the applicable Stock Fund and the applicable Common Stock
(including with respect to tender offers) and the voting of proxies for the
applicable Common Stock, taking into account the terms of the Plan (including
the Plan’s provisions relating to the maintenance of the applicable Stock Fund
and participant direction of investments and the voting of proxies).
               (iii) serve as Plan fiduciary with sole responsibility for
ensuring compliance with confidentiality requirements under Section 7.9 hereof
and the regulations under Section 404(c) of ERISA.
          (c) Each of the Investment Committee and any Independent Fiduciary
shall be a “named fiduciary” for purposes of Section 402(a)(2) of ERISA.
ARTICLE 13
AMENDMENT OF THE PLAN
     13.1 Amendment. The Plan may be wholly or partially amended or otherwise
modified at any time by the Board of Directors or Chief Executive Officer of the
Company, or by the Plan Administrator with respect to Appendices I and II
hereto. The Plan Administrator has the authority to amend or otherwise modify
the Plan in all other respects, except for Plan amendments that would materially
alter the cost of providing benefits under the Plan; provided, however, that:
          (a) except as otherwise provided herein and permitted under the Code
and under ERISA, no amendment or modification shall be made at any time prior to
the satisfaction of all liabilities under the Plan with respect to Participants
or, if deceased, their spouses or other designated beneficiaries

64



--------------------------------------------------------------------------------



 



(or estates) and with respect to the expenses of the Plan which would permit any
part of the corpus or income of the Trust Fund to be used for, or diverted to,
purposes other than for the exclusive benefit of such persons under the Plan and
for the payment of the expenses of the Plan;
          (b) no amendment or modification shall have any retroactive effect so
as to deprive any person of any benefits already accrued, except that any
amendment may be made retroactive which is necessary to bring the Plan into
conformity with governmental regulations in order to retain the qualification of
the Plan and Trust Fund under Sections 401(a), 401(k) and 501(a) of the Code or
to meet the requirements of ERISA and other applicable laws;
          (c) no amendment or modification shall be made which substantially
increases the duties or liabilities of the Trustee, the Plan Administrator, the
Investment Committee or any Employer without the prior written consent of the
party so affected; and
          (d) no amendment shall be made which changes the vesting requirements
in Article 6 hereof or in Section 16.4 hereof, if applicable, unless each
Participant whose Period of Service was at least three (3) years as of the
effective date of such amendment is permitted to elect to remain under the
pre-amendment vesting requirements with respect to all of his Plan benefits
accrued both before and after the effective date of such amendment.

65



--------------------------------------------------------------------------------



 



ARTICLE 14
DISCONTINUANCE OF THE PLAN
     14.1 Right To Terminate Plan. The Plan may be terminated, in whole or in
part, at any time by the Board of Directors or Chief Executive Officer of the
Company, but only upon condition that such action is taken as shall render it
impossible for any part of the corpus or income of the Trust Fund to be used
for, or diverted to, purposes other than for the exclusive benefit of the
Participants or, if deceased, their spouses or other designated beneficiaries
(or estates) under the Plan and for the payment of reasonable costs of
administering the Plan, except as otherwise provided herein and permitted under
ERISA and/or under the Code. In the event of any termination of the Plan, in
whole or in part, or the complete discontinuance of contributions hereunder, the
Employer Matching Contributions Account, Company Retirement Contributions
Account and any Profit Sharing Contributions Account of each Participant
affected by the partial or complete termination shall become fully vested and
nonforfeitable.
     14.2 Valuation of Trust Fund upon Termination. If the Plan is terminated,
in whole or in part, pursuant to Section 14.1, and the Board of Directors or
Chief Executive Officer of the Company determines that the Trust Fund shall be
terminated, the Trust Fund shall be revalued as of such date, and the current
value of all Accounts shall be distributed in accordance with Article 9.
     14.3 Continuation of Trust. If the Plan is terminated, in whole or in part,
pursuant to Section 14.1, but the Board of Directors or Chief Executive Officer
of the Company determines that the Trust Fund shall be continued pursuant to its
terms and the provisions of this Section, no further contributions shall be made
by either the Participants or by the Employers, but the Trust Fund shall be
administered as though the Plan were otherwise in full force and effect. If the
Trust Fund is subsequently terminated, the provisions of Section 14.2 shall then
apply.
     14.4 Plan Mergers and Transfers of Assets and Liabilities.
          (a) No merger or consolidation with, or transfer of assets or
liabilities to, any other pension or retirement plan shall be made unless the
benefits each Participant in the Plan would receive if the other plan were
terminated immediately after such merger, consolidation or transfer of assets
and liabilities would be at least as great as the benefits he would have
received had the Plan been terminated immediately before such merger,
consolidation or transfer.

66



--------------------------------------------------------------------------------



 



          (b) The Plan Administrator, in its sole discretion, may at any time
(i) transfer to an Affiliate Plan assets and liabilities relating to
Participants who are covered by such Affiliate Plan and (ii) accept the transfer
of assets and liabilities to this Plan from an Affiliate Plan with respect to
Participants who have account balances under such Affiliate Plan. In the
discretion of the Plan Administrator, and in accordance with rules prescribed by
the Plan Administrator, assets may be transferred between this Plan and an
Affiliate Plan either in cash or in-kind.
          (c) All transfers of account balances between this Plan and an
Affiliate Plan and any merger of a Merged Plan into this Plan shall comply with
Sections 411(a)(10) of the Code (relating to changes in vesting schedules) and
411(d)(6) of the Code (relating to reductions of accrued benefits and
elimination of optional forms of benefit). To the extent that an Affiliate Plan
or a Merged Plan provides an optional form of benefit with respect to all or a
portion of an amount transferred to this Plan that is not otherwise available
under this Plan, such optional form of benefit shall nonetheless be provided
under this Plan with respect to such applicable portion of the transferred
amount under the same terms and conditions as such optional form of benefit was
provided under the transferee Affiliate Plan or Merged Plan as of the date of
transfer, subject to such terms and conditions as the Plan Administrator may
impose that are consistent with the requirements of Section 411(d)(6) of the
Code. The Plan Administrator may establish such accounts and subaccounts as it
deems necessary or appropriate to account for amounts transferred to the Plan
pursuant to this Section 14.4(c). If the assets of any Merged Plan that are
transferred to this Plan in connection with a Plan Merger include one or more
loan notes evidencing one or more loans made to a participant in a Merged Plan,
such loans shall be administered in accordance with their respective terms
except to the extent determined otherwise by the Plan Administrator.
          (d) Notwithstanding the provisions of Section 14.4(c) hereof, the
merger of a Merged Plan into this Plan or the transfer of account balances from
a Merged Plan to this Plan shall, as of the applicable Merger Date, constitute
an amendment that (i) except as otherwise provided, is adopted and effective as
of the applicable Merger Date and (ii) causes all optional forms of benefit made
available under this Plan pursuant to Section 14.4(c) hereof that would not
otherwise be available hereunder (each, a “Protected Benefit”) to cease to be
available hereunder to a Participant to the maximum extent permitted under
Treasury Regulation Section 1.411(d)-4, provided that (A) the amendment shall
not apply with

67



--------------------------------------------------------------------------------



 



respect to any distribution to a Participant with an annuity starting date that
is earlier than the date on which such amendment is effective with respect to
such Participant and (B) no Protected Benefit shall cease to be available
hereunder to a Participant unless the Participant is entitled to elect to
receive that portion of the Participant’s Account Balance that could otherwise
be paid in the form of the Protected Benefit in the form of a single-sum
distribution form that is otherwise identical (within the meaning of Treasury
Regulation Section 1.411(d)-4) to the Protected Benefit.
          (e) The amendments made to the Appendices of this Plan by the
December 1, 2001 amendment and restatement of this Plan shall not apply with
respect to any distribution to a Participant that occurs earlier than the
earlier of (i) the 90th day after the date that the Participant has been
furnished with a summary that reflects the amendments and that satisfies 29
C.F.R. 2520.104b-3, or (ii) January 1, 2003.
          14.5 Certain Spin-Offs and Mergers. Effective as of 11:59 P.M.
December 31, 2004 the Walter Mortenson Profit Sharing Plan was merged with and
into the Plan, with this Plan being the surviving plan.
ARTICLE 15
STATEMENT OF INTENT
     15.1 Qualification. The Plan and the related Trust Agreement are intended
and designed to qualify under Sections 401(a), 401(k), and 501(a) of the Code
and the Plan is hereby designated a profit sharing plan for purposes of
Sections 401(a), 401(k), 402, 412 and 417 of the Code. Anything contained in the
Plan to the contrary notwithstanding, if the Internal Revenue Service determines
that the Plan and the related Trust Agreement do not meet the requirements of
Sections 401(a), 401(k) and 501(a) of the Code, then the Plan Administrator
shall be entitled to make such modifications, alterations and amendments of the
Plan and the related Trust Agreement as are necessary to retain a favorable
determination and such modifications, alterations and amendments may be
effective retroactively to the extent required to retain a favorable
determination. The Plan Administrator and/or the Company may, in their
discretion, take any and all such actions as they deemed necessary or
appropriate with respect to the administration and operation of the plan,
including taking any corrective action authorized under the Internal Revenue
Service Employee Plans Compliance Resolution Program (or any successor or
similar program), for purposes of

68



--------------------------------------------------------------------------------



 



maintaining the Plan’s and Trust’s compliance with the requirements of
Sections 401(a), 401(k) and 501(a) of the Code.
     15.2 Section 404(c) of ERISA. This Plan is designed to satisfy the
requirements of Section 404(c) (including 404(c)(5)) of ERISA and the
regulations thereunder.
     15.3 Responsibility of Named Fiduciaries. It is declared to be the express
purpose and intention of the Plan that each “named fiduciary” as such term is
defined in Section 402(a)(2) of ERISA shall have individual responsibility for
the prudent execution of the specific functions and duties assigned to him, and
none of such responsibilities or any other responsibility shall be shared by two
(2) or more of such named fiduciaries unless such sharing shall be provided by a
specific provision of the Plan or of the Trust Agreement. Whenever one (1) named
fiduciary is required by the Plan or by the Trust Agreement to follow the
directions of another named fiduciary, the two (2) named fiduciaries shall not
be deemed to have assigned a shared responsibility, but the responsibility of
the named fiduciary giving the directions shall be deemed his sole
responsibility, and the responsibility of the named fiduciary receiving those
directions shall be to follow them insofar as such instructions are on their
face proper under applicable law and not prohibited under Section 4975(c) of the
Code or under Section 406 of ERISA.
     15.4 Legal Rights and Liabilities. It is further declared to be the express
purpose and intention of the Plan that, except as otherwise provided by ERISA,
no liability whatsoever shall attach to or be incurred by the shareholders,
employees or directors of the Company or of any Employer or of any
representatives appointed hereunder by the Board of Directors or Chief Executive
Officer of the Company under or by reason of any of the terms and conditions of
the Plan. Neither the establishment and maintenance of the Plan nor any
provision or amendment thereof nor any act or omission under or resulting from
the operation of the Plan shall be construed:
          (a) as conferring upon any Employee, Participant, spouse, beneficiary
or any other person, firm, corporation or association, any legal or equitable
right or claim against the Plan Administrator, the Company, any Employer, the
Trustee, or any shareholder, officer, employee or director of any Employer,
except to the extent that such right or claim shall be specifically and
expressly provided in the Plan or provided by law. Any and all such rights and
claims, whether arising by common law or in equity or created by statute, are
hereby expressly waived and released to the fullest extent permitted by law

69



--------------------------------------------------------------------------------



 



by every Employee on behalf of himself, his spouse or other beneficiary and any
and all other persons who might claim through him as a condition of and as a
part of the consideration for the contributions made by the Employers under the
Plan and for the receipt of benefits hereunder;
          (b) as an agreement, consideration or inducement of employment or as
affecting in any manner the rights or obligations of the Employers or of any
Employee to continue or to terminate the employment relationship at any time; or
          (c) as creating any responsibility or liability of the Plan
Administrator, the Employers or the Trustee for the validity or effect of the
Plan or of any investment at any time included in the Trust Fund.
ARTICLE 16

TOP-HEAVY RULES
     16.1 Applicability of Rules. The rules set forth in this Article 16 shall
be applicable with respect to any Plan Year in which the Plan is determined to
be a Top-Heavy Plan. The provisions of this Article 16 shall be applied only to
the extent necessary to comply with Section 416 of the Code and in a manner
consistent with all requirements imposed under Section 416 of the Code.
     16.2 Determination of Top-Heavy Status. The Plan shall be considered a
Top-Heavy Plan with respect to any Plan Year if as of the last calendar day of
the immediately preceding Plan Year (the “determination date”):
          (a) The present value of the Accrued Benefits of key employees (as
such term is defined below) exceeds sixty percent (60%) of the present value of
the Accrued Benefits of all Participants and former Participants other than
former key employees (as such term is defined below); provided, however, that
the Accrued Benefits of any Participant who has not performed any services for
the Group as an employee during a five (5) year period ending on the
determination date (as such term is defined above) shall be disregarded; or
          (b) the Plan is part of a required aggregation group (as such term is
defined below) and the required aggregation group is top-heavy; provided,
however, that the Plan shall not be considered a Top-Heavy Plan with respect to
any Plan Year in which the Plan is part of a required or permissive aggregation
group (as such terms are defined below) which is not top-heavy. For purposes of
this Article

70



--------------------------------------------------------------------------------



 



16, the term “key employee” shall have the meaning prescribed in Section 416(i)
of the Code and the regulations thereunder.
          (c) For purposes of this Article 16, the term “required aggregation
group” shall include:
               (i) all qualified retirement plans maintained by the Group in
which a key employee (as such term is defined above) is a participant, and
               (ii) any other qualified retirement plans maintained by the Group
which enable any qualified retirement plan described in the preceding clause
(i) above to meet the requirements of Section 401(a)(4) or of Section 410 of the
Code.
          (d) For purposes of this Article 16, the term “permissive aggregation
group” shall include all qualified retirement plans that are part of a required
aggregation group (as such term is defined above) and any other qualified
retirement plans maintained by the Group if such group will continue to meet the
requirements of Sections 401(a)(4) and 410 of the Code.
          (e) Solely for the purpose of determining if the Plan, or any other
plan included in a required aggregation group of which the Plan is a part, is
top-heavy (within the meaning of Section 416(g) of the Code), the Accrued
Benefits of an Employee other than a key employee shall be determined under:
               (i) the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Group, or
               (ii) if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional
accrual rule of Section 411(b)(1)(C) of the Code.
     16.3 Determination of Accrued Benefits. For purposes of this Article 16,
Accrued Benefits with respect to any Plan Year shall be determined as of the
determination date (as such term is defined in Section 16.2) for that Plan Year
based on Account balances as of the most recent Valuation Date within a
consecutive twelve (12) month period ending on such determination date;
provided, however, that such Account balances shall be adjusted to the extent
required by Section 416 of the Code to increase such Account balances by the
amount of any Employer or Participant contributions and of any rollovers or
plan-to-plan transfers (other than rollovers or plan-to-plan transfers which are
initiated by a Participant from any

71



--------------------------------------------------------------------------------



 



qualified retirement plan maintained by an unrelated employer after December 31,
1983) made and allocated after the Valuation Date but on or before such
determination date and by any distributions made to Participants prior to the
Valuation Date during any of the five (5) consecutive Years immediately
preceding the Plan Year for which the determination as to whether the Plan is a
Top-Heavy Plan is being made (including distributions from a terminated plan
which, if not terminated, would have been part of a required aggregation group
(as such term is defined in Section 16.2)) and to reduce such Account balances
by any rollovers or plan-to-plan transfers made to the Plan on or before the
Valuation Date which are initiated by a Participant from any qualified
retirement plan maintained by an unrelated employer.
     16.4 Vesting for Top-Heavy Years. Notwithstanding the provisions of
Article 6, with respect to any Plan Year in which the Plan is determined to be a
Top-Heavy Plan, a Participant’s Accrued Benefit which is derived from Employer
Retirement or Matching contributions shall vest in accordance with the following
vesting schedule unless such Participant’s vested benefit percentage, as
determined under Article 6, is greater:

     
Period of Service
  Vested Percentage of Employer Account Shall Be
Less than three (3) years
  zero percent (0%)
Three (3) years or more
  one hundred percent (100%)

provided, however, that if the Plan becomes a Top-Heavy Plan and subsequently
ceases to be such, the vesting schedule shown above shall continue to apply but
only with respect to those Participants whose Period of Service is equal to or
greater than three (3) years as of the last calendar day of the final Top-Heavy
Year.
     16.5 Contributions for Top-Heavy Years. With respect to any Plan Year in
which the Plan is a Top-Heavy Plan, the minimum amount of Employer contributions
to be allocated to the Accounts of any Employee who is eligible to be a
Participant (including forfeitures constructively allocated to that
Participant’s Accounts and any employer contributions and forfeitures allocated
to that Participant under any other qualified defined contribution plans
maintained by the Group but, effective on and after

72



--------------------------------------------------------------------------------



 



January 1, 1989, excluding any employee elective contributions) who had not
separated from service with the Group as of the last calendar day of that Plan
Year, regardless of the number of Hours of Service completed by that Participant
during that Plan Year, or whether the Employee declines to make mandatory
contributions (if the Plan otherwise requires same) and who is not a key
employee (as such term is defined in Section 16.2) for that Plan Year, shall not
be less than three percent (3%) of that Participant’s Section 415 Compensation
in that Plan Year; provided, however, that the percentage of Section 415
Compensation allocated to the Employer Matching Contributions Account, Company
Retirement Contributions Account, and Qualified Nonelective Contributions
Account of any Participant who is not a key employee (as such term is defined in
Section 16.2) under this Article with respect to that Plan Year shall not exceed
the highest percentage of Section 415 Compensation allocated to the Employer
Matching Contributions Account, Company Retirement Contributions Account, and
Qualified Nonelective Contributions Account of any Participant who is a key
employee in that Plan Year. Notwithstanding the foregoing, in the event that an
Employee who is otherwise entitled to a minimum benefit equal to three percent
(3%) of his Section 415 Compensation pursuant to this Section is a participant
in a defined benefit plan that is a part of this Plan’s required or permissive
aggregation group, such Employee shall only be entitled to a combined benefit
(determined in accordance with the requirements of Treasury Regulation §
1.416-1, Q&A M-12) under the plans equal to the minimum benefit required under
the defined benefit plan pursuant to Section 416 of the Code.
     16.6 Certain Changes Effective January 1, 2002.
          (a) This Section 16.7 shall apply for purposes of determining whether
the plan is a top-heavy plan under Section 416(g) of the Code for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years. This Section
modifies the foregoing provisions of this Article 16.
          (b) The term “key employee” means any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the determination date was an officer of the employer having annual
Section 415 Compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a five-percent owner of the employer, or a one-percent owner of the employer
having annual Section 415 Compensation of more

73



--------------------------------------------------------------------------------



 



than $150,000. The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.
          (c) This Section 16.7(c) shall apply for purposes of determining the
present values of accrued benefits and the amounts of account balances of
employees as of the determination date.
               (i) The present values of accrued benefits and the amounts of
account balances of an employee as of the determination date shall be increased
by the distributions made with respect to the employee under the Plan and any
plan aggregated with the Plan under Section 416(g)(2) of the Code during the
one-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “five-year period” for “one-year period.”
               (ii) The accrued benefits and accounts of any individual who has
not performed services for the employer during the one-year period ending on the
determination date shall not be taken into account.
          (d) Employer matching contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.
          (e) Notwithstanding the foregoing, in the event that an employee who
is otherwise entitled to a minimum benefit equal to three percent (3%) of his
Section 415 Compensation pursuant to this Section is a participant in a defined
benefit plan that is a part of this Plan’s required or permissive aggregation
group, such employee shall only be entitled to a combined benefit (determined in
accordance

74



--------------------------------------------------------------------------------



 



with the requirements of Treasury Regulation § 1.416-1, Q&A M-12) under the
plans equal to the minimum benefit required under the defined benefit plan
pursuant to Section 416 of the Code.
ARTICLE 17
GENERAL PROVISIONS
     17.1 Nonalienation of Benefits.
          (a) To the fullest extent permitted by law, no benefits under the Plan
shall be subject in any manner, voluntarily or involuntarily, to anticipation,
alienation, sale, transfer, assignment, pledge, garnishment, encumbrance or
charge, and any action by way of anticipation, alienation, selling,
transferring, assigning, pledging, garnishing, encumbering or charging the same
shall be void and of no effect, and no such benefits shall be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefits. The preceding sentence shall also apply
to the creation, assignment or recognition of a right to any benefit payable
with respect to any Participant or to any beneficiary under the Plan pursuant to
a domestic relations order, unless such order is determined to be a qualified
domestic relations order as defined in Section 414(p) of the Code. The Plan
Administrator shall establish such procedures for evaluating and determining the
status of any domestic relations order and shall give due notice to any affected
parties (Participants and alternate payees) as required by law.
          (b) Subject to any applicable provision of law to the contrary, if any
Participant or any beneficiary under the Plan shall become bankrupt or attempt
to anticipate, alienate, sell, transfer, assign, pledge, garnish, encumber or
charge any benefits, then such benefits shall, in the sole discretion of the
Plan Administrator, cease and terminate. In that event, the Plan Administrator
shall hold or apply the benefits or any part thereof to or for such Participant
or beneficiary, his spouse or children or other dependents, or any of them, in
such manner and in such proportions as the Plan Administrator shall, in its sole
discretion, determine. This Section shall not be construed in such a manner as
to permit the Plan Administrator to make any assignment or otherwise to alienate
any benefits in contravention of requirements under the Code or under ERISA.
     17.2 No Right to Continued Employment. The establishment of the Plan shall
not be construed as conferring any rights upon any person for a continuation of
employment, nor shall it be

75



--------------------------------------------------------------------------------



 



construed as limiting in any way the right of an Employer to discharge any
person or to treat him without regard to the effect which such treatment might
have upon him as a Participant under the Plan.
     17.3 Rules of Construction.
          (a) The masculine pronoun wherever used shall include the feminine
pronoun and the singular shall include the plural unless the context clearly
indicates the distinction.
          (b) The headings of Articles and Sections herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Plan.
          (c) Amendments made to this Plan from time to time, including
amendments made pursuant to amendments and restatements of this Plan, shall be
effective and apply as of such dates, and shall apply with respect to such
Employees, Participants, and their beneficiaries, as shall be specified in such
amendments at the time of adoption, and the Plan shall be construed and applied
accordingly.
     17.4 Appendices. Appendices to this Plan shall constitute a part of this
Plan and, to the extent provided therein, may establish special rules that apply
to specified groups of Employees or Participants in lieu of Plan terms that
would otherwise apply.
ARTICLE 18
LAPSED BENEFITS
     18.1 Notification to Participants and Beneficiaries.
          (a) If the Trustee mails by registered or certified mail, return
receipt requested, to a Participant or beneficiary entitled to a distribution
hereunder at his last known address, a notification that he is so entitled and
said notification is returned as being undeliverable because the addressee
cannot be located at said address, then the Plan shall continue to maintain the
Participant’s Accounts which are invested in the various funds.
          (b) If, by the last day of the Plan Year coinciding with or
immediately following the fifth (5th) anniversary of the date as of which such
person first could not be located, said person has not informed the Trustee of
his whereabouts, his entire interest in this Plan shall become a forfeiture and
shall be used to reduce any subsequent contributions required by his Employer as
provided in Section 6.4 hereof

76



--------------------------------------------------------------------------------



 



for the Plan Year in which it occurs. Thereafter such person shall have no
further right or interest therein except as provided in Section 18.2.
     18.2 Reinstatement of Lapsed Benefits.
          (a) If a Participant or beneficiary prior to the Plan Year in which
the Plan and Trust terminate, duly claims and proves entitlement to a benefit
which otherwise lapsed pursuant to Section 18.1, such benefits as shall then be
due, unadjusted for Trust Fund earnings and/or losses subsequent to the date of
forfeiture, shall be paid by the Plan as soon as is administratively feasible.
          (b) The reinstatement of lapsed benefits shall first be derived from
forfeitures which otherwise are allocable in the Plan Year of the reinstatement
to be made pursuant to this Section 18.2 and if such forfeitures are not
sufficient, such reinstatement to the extent necessary shall then next be made
from Employer contributions.
     IN WITNESS WHEREOF, TIN Inc. has caused this amended and restated Guaranty
Financial Group Inc. Savings and Retirement Plan to be executed as of this
___day of December, 2007.

            TIN INC.
      By:           Name:           Title:        

     
ATTEST:
   
 
   
 
   
Name:
   
Title:
   

77



--------------------------------------------------------------------------------



 



APPENDIX I
List of Participating Employers
Guaranty Bank
Guaranty Insurance Services, Inc.
Guaranty Residential Lending, Inc.
Guaranty Group Inc.
Guaranty Business Credit Corporation
American Finance Group, Inc., d/b/a Guaranty Capital Corporation

KA-1



--------------------------------------------------------------------------------



 



APPENDIX II
Special Rules Applicable to
Certain Employees
     (a) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Retirement Contributions Account of
an Employee whose employment was terminated by the Group on or about March 16,
2000 in connection with the sale by Guaranty Bank of certain assets to Auto One,
a lending unit of CalFed Bank of San Francisco, shall be fully vested and
nonfortfeitable as of the date of the Employee’s termination of employment by
the Group.
     (b) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of an Employee whose employment by the Group terminated upon, or in
connection with, the sale by Guaranty Bank of its Childress, Texas and Paris,
Texas branches to Liberty National Bank, shall be fully vested and
nonforfeitable as of the date of the Employee’s termination of employment by the
Group.
     (c) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant who (i) was a participant in the Old Kent Thrift Plan
as of August 18, 2001; (ii) had attained at least age 55 as of September 15,
2001; and (iii) became an Employee in connection with Guaranty Residential
Lending, Inc.’s purchase of the assets of Old Kent Mortgage Company from Fifth
Third Bancorp of Cincinnati, Ohio, shall be fully vested and nonforfeitable.
     (d) Notwithstanding the provisions of Section 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant whose employment by the Group is designated as being
terminated as the result of Project TIP shall be fully vested and
nonfortfeitable.
     (e) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant whose employment by the Group is terminated in
connection with the sale of Atlanta Banking Center shall be fully vested and
nonfortfeitable.

KA-2



--------------------------------------------------------------------------------



 



     (f) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Retirement Contributions Account of
an Employee whose employment by the Group is designated as being terminated as
the result of the repositioning of the mortgage origination activities conducted
by Guaranty Residential Lending Inc. as announced by the Company on August 4,
2004, shall be fully vested and nonforfeitable as of the date of the Employee’s
termination of employment by the Group.
     (g) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant whose employment by the Group is designated as being
terminated as the result of the repositioning of Guaranty Lending Bank’s
mortgage origination activities, as announced on November 29, 2005, shall be
fully vested and nonforfeitable.
     (h) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant whose employment by the Group is designated as being
terminated in connection with the sale of certain assets of Guaranty Business
Credit Corporation to Marquette Business Credit, Inc., as announced to employees
on July 5, 2006, shall be fully vested and nonforfeitable.
     (i) Notwithstanding the provisions of Sections 6.2 and 6.3 of the Plan, the
Employer Matching Contributions Account and Company Retirement Contributions
Account of a Participant whose employment by the Group is designated as being
terminated in connection with the Transformation Plan announced by the Company
in a press release, dated February 26, 2007, shall be fully vested and
nonforfeitable.

KA-3



--------------------------------------------------------------------------------



 



KNUTSON MORTGAGE CORPORATION APPENDIX
     This Appendix shall apply only to Participants (“Knutson Participants”) on
whose behalf an account balance under the Knutson Savings Tax Deferred 401(k)
Plan (the “Knutson Plan”) was transferred to this Plan as of the Knutson Plan’s
Merger Date.
     The following provisions shall apply in lieu of, or as a modification or
addition to, corresponding provisions contained elsewhere in this Plan (as
indicated by a corresponding Section or subsection designation or Section
heading) or, if there is no corresponding provision elsewhere in the Plan, in
addition to the other terms of this Plan:
     1.57 Period of Service. Notwithstanding the provisions of Section 1.57, the
Period of Service credited to a Knutson Participant for the Plan Year beginning
January 1, 1997, shall be determined in accordance with the terms of the Knutson
Plan as in effect on June 1, 1997, and the Knutson Plan’s Merger Date shall be
deemed to be January 1, 1998, solely for purposes applying Section 1.57.
     6.6 Special Vesting Rule Applicable to Knutson Participants.
Notwithstanding the provisions of Sections 6.2 and 6.3 hereof, the vested and
nonforfeitable percentage of a Knutson Participant’s Company Retirement
Contributions Account, Employer Matching Contributions Account and any
Supplemental Contributions Account shall not be less than as determined in
accordance with the following schedule:

              Nonforfeitable   Period of Service   Percentage  
 
       
Less than 1
    0  
1
    33 %
2
    66 %
3
    100 %

     7.5 Change in Existing Investments. (a) The proviso to Section 7.5(a) of
the Plan shall not apply to a Knutson Participant’s Merged Plan Employer
Matching Contributions Subaccount, which subaccount shall account for that
portion of a Knutson Participant’s Employer Matching Contributions Account that
is attributable to employer matching contributions transferred to this Plan from
the Knutson Plan.
     9.1 Distribution of Benefits upon Occurrence of Distribution Event.
Notwithstanding the provisions of Section 9.1(a), in no event shall the Trustee
distribute the vested Account Balance of a

KA-4



--------------------------------------------------------------------------------



 



Knutson Participant prior to April 1 of the calendar year following the Knutson
Participant’s attainment of age seventy and a half (701/2), unless the Knutson
Participant elects to receive such distribution.

KA-5



--------------------------------------------------------------------------------



 



STOCKTON SAVINGS BANK APPENDIX
     This Appendix shall apply only to Participants (“Stockton Participants”) on
whose behalf an account balance under the Stockton Savings Tax Deferred 401(k)
Plan (the “Stockton Plan”) was transferred to this Plan as of the Stockton
Plan’s Merger Date.
     The following provisions shall apply in lieu of, or as a modification or
addition to, corresponding provisions contained elsewhere in this Plan (as
indicated by a corresponding Section or subsection designation or Section
heading) or, if there is no corresponding provision elsewhere in the Plan, in
addition to the other terms of this Plan:
     2.1 Participation. Section 2.1(b) of the Plan shall apply to Stockton
Participants as modified by adding the following sentence at the end thereof:
“Notwithstanding the foregoing, any Employee who as of the Merger Date of the
Stockton Plan was eligible to participate in such plan shall become a
Participant in this Plan as of such Merger Date.”
     6.6 Special Vesting Rule Applicable to Stockton Participants.
Notwithstanding the provisions of Sections 6.2 and 6.3 hereof, a Stockton
Participant’s Company Retirement Contributions Account, Employer Matching
Contributions Account, and Supplemental Contributions Account shall be fully
vested and nonforfeitable effective June 27, 1997.
     7.5 Change in Existing Investments. (a) The proviso to Section 7.6(a) of
the Plan shall not apply to a Stockton Participant’s Merged Plan Employer
Matching Contributions Subaccount, which subaccount shall account for that
portion of a Stockton Participant’s Employer Matching Contributions Account that
is attributable to employer matching contributions transferred to this Plan from
the Stockton Plan.

 



--------------------------------------------------------------------------------



 



WESTERN CITIES MORTGAGE CORPORATION APPENDIX
     This Appendix shall apply only to Participants (“Western Cities
Participants”) on whose behalf an account balance under the Western Cities
Mortgage Corporation Retirement Savings Plan (the “Western Cities Plan”) was
transferred to this Plan as of the Western Cities Plan’s Merger Date.
     The following provisions shall apply in lieu of, or as a modification or
addition to, corresponding provisions contained elsewhere in this Plan (as
indicated by a corresponding Section or subsection designation or Section
heading) or, if there is no corresponding provision elsewhere in the Plan, in
addition to the other terms of this Plan:
     1.57 Period of Service. Notwithstanding the provisions of Section 1.57, the
Period of Service credited to a Western Cities Participant for the Plan Year
beginning January 1, 1997, shall be determined in accordance with the terms of
the Western Cities Plan as in effect on August 1, 1997, and the Western Cities
Plan’s Merger Date shall be deemed to be January 1, 1998, solely for purposes
applying Section 1.57.
     6.6 Special Vesting Schedule Applicable to Western Cities Participants.
Notwithstanding the provisions of Sections 6.2 and 6.3 hereof, the vested and
nonforfeitable percentage of a Western Cities Participant’s Company Retirement
Contributions Account, Employer Matching Contributions Account, and Supplemental
Contributions Account shall not be less than as determined in accordance with
the following schedule:

          Period of   Nonforfeitable   Service   Percentage  
 
       
Less than 2
    0  
2
    20 %
3
    40 %
4
    60 %
5
    100 %

 



--------------------------------------------------------------------------------



 



TEXAS NATIONAL AGENCY, INC. APPENDIX
     This Appendix shall apply only to Participants (“TNA Participants”) on
whose behalf an account balance under the Texas National Agency 401(k)
Savings/Profit Sharing & Retirement Plan (the “TNA Plan”) was transferred to
this Plan as of the TNA Plan’s Merger Date.
     The following provisions shall apply in lieu of, or as a modification or
addition to, corresponding provisions contained elsewhere in this Plan (as
indicated by a corresponding Section or subsection designation or Section
heading) or, if there is no corresponding provision elsewhere in the Plan, in
addition to the other terms of this Plan:
     1.57 Period of Service. Notwithstanding the provisions of Section 1.57, the
Period of Service credited to a Participant for the Plan Year beginning
January 1, 1997, shall be determined in accordance with the terms of the TNA
Plan as in effect on October 1, 1997, and the TNA Plan’s Merger Date shall be
deemed to be January 1, 1998, solely for purposes of applying Section 1.57.
     6.6 Special Vesting Schedule Applicable to TNA Participants.
Notwithstanding the provisions of Sections 6.2 and 6.3 hereof, the vested and
nonforfeitable percentage of a TNA Participant’s Company Retirement
Contributions Account, Employer Matching Contributions Account, and Supplemental
Contributions Account shall not be less than as determined in accordance with
the following schedule:

          Period of   Nonforfeitable   Service   Percentage  
 
       
Less than 2
    0  
2
    20 %
3
    40 %
4
    60 %
5
    100 %

 



--------------------------------------------------------------------------------



 



HEMET FEDERAL SAVINGS AND LOAN
ASSOCIATION APPENDIX
     This Appendix shall apply only to Participants (“Hemet Participants”) on
whose behalf an account balance under the Hemet Federal Savings and Loan
Association Employee Savings & Investment Plan (the “Hemet Plan”) was
transferred to this Plan as of the Hemet Plan’s Merger Date.
     The following provisions shall apply in lieu of, or as a modification or
addition to, corresponding provisions contained elsewhere in this Plan (as
indicated by a corresponding Section or subsection designation or Section
heading) or, if there is no corresponding provision elsewhere in the Plan, in
addition to the other terms of this Plan:
     2.1 Participation. Section 2.1(b) of the Plan shall apply to Hemet
Participants as modified by adding the following sentence at the end thereof:
“Notwithstanding the foregoing, any Employee who as of the Merger Date of the
Hemet Plan was eligible to participate in the Hemet Plan as of such date shall
become a Participant in this Plan as of such Merger Date.”
     6.6 Special Vesting Rule Applicable to Hemet Participants. Notwithstanding
the provisions of Section 6.3 hereof, the Employer Matching Contributions
Account of a Hemet Participant who was employed by Hemet Federal Savings and
Loan Association (“Hemet”) on or after January 1, 1999 shall be fully vested and
nonforfeitable effective as of the Hemet Plan’s Merger Date.
     7.5 Change in Existing Investments. (a) The proviso to Section 7.5(a) of
the Plan shall not apply to a Hemet Participant’s Hemet Plan Employer Matching
Contributions Subaccount, which subaccount shall account for that portion of a
Hemet Participant’s Employer Matching Contributions Account that is attributable
to employer matching contributions transferred to this Plan from the Hemet Plan.
     9.1 Distribution of Benefits upon Occurrence of Distribution Event.
Notwithstanding the provisions of Section 9.1(b), in no event shall the Trustee
distribute the vested Account Balance of a Hemet Participant prior to April 1 of
the calendar year following the Hemet Participant’s attainment of age seventy
and a half (701/2), unless the Hemet Participant elects to receive such
distribution.
     9.4 Certain Rules Applicable to the Payment of Benefits. The last sentence
of Section 9.4 is modified with respect to Hemet Participants to read as
follows:

 



--------------------------------------------------------------------------------



 



“Effective June 1, 1998, this Section 9.4 shall apply only to a Participant who
either (i) is a five percent (5%) owner (as defined in Section 416 of the Code)
with respect to the Plan Year during which the Participant attains age 701/2,
(ii) attained age 701/2 prior to June 1, 1998, or (iii) attains age 701/2 on or
after June 1, 1998 and prior to September 1, 1999 and elects to have this
Section 9.4 so apply.

TNA-2



--------------------------------------------------------------------------------



 



MINIMUM DISTRIBUTION APPENDIX
1. General Rules.
     1.1 Effective Date. The provisions of this Appendix will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.
     1.2 Precedence. The requirements of this Appendix will take precedence over
any inconsistent provisions of the Plan.
     1.3 Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix will be determined and made in accordance with the
Treasury Regulations under Section 401(a)(9) of the Code.
     1.4 TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Appendix, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.
2. Time and Manner of Distribution.
     2.1 Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.
     2.2 Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
          (a) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary, then, except as provided in Section 6 hereof,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 701/2, if later.
          (b) If the Participant’s surviving spouse is not the Participant’s
sole Designated Beneficiary, then, except as provided in Section 6 hereof,
distributions to the Designated Beneficiary will

 



--------------------------------------------------------------------------------



 



begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
          (c) If there is no Designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.
          (d) If the Participant’s surviving spouse is the Participant’s sole
Designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.
For purposes of this Section 2.2 and Section 4 hereof, unless Section 2.2(d)
hereof applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Section 2.2(d) hereof applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 2.2(a) hereof. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section 2.2(a) hereof), the date distributions are
considered to begin is the date distributions actually commence.
     2.3 Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first Distribution Calendar
Year, distributions will be made in accordance with Sections 3 and 4 hereof. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Code Section 401(a)(9) and the Treasury Regulations.
3. Required Minimum Distributions During Participant’s Lifetime.
     3.1 Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each Distribution Calendar Year is the lesser of:

2



--------------------------------------------------------------------------------



 



          (a) the quotient obtained by dividing the Participant’s Account
Balance by the distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Distribution Calendar Year; or
          (b) if the Participant’s sole Designated Beneficiary for the
Distribution Calendar Year is the Participant’s spouse, the quotient obtained by
dividing the Participant’s Account Balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the Distribution Calendar Year.
     3.2 Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant’s date of
death.
4. Required Minimum Distributions After Participant’s Death.
     4.1 Death on or After Date Distributions Begin.
          (a) Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the longer of the remaining
Life Expectancy of the Participant or the remaining Life Expectancy of the
Participant’s Designated Beneficiary, determined as follows:
               (i) The Participant’s remaining Life Expectancy is calculated
using the age of the Participant in the year of death, reduced by one for each
subsequent year.
               (ii) If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary, the remaining Life Expectancy of the surviving
spouse is calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of

3



--------------------------------------------------------------------------------



 



the spouse’s birthday in the calendar year of the spouse’s death, reduced by one
for each subsequent calendar year.
               (iii) If the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary’s
remaining Life Expectancy is calculated using the age of the Beneficiary in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.
          (b) No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no Designated Beneficiary as of
September 30 of the year after the year of the Participant’s death, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the Participant’s remaining Life Expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.
     4.2 Death Before Date Distributions Begin.
          (a) Participant Survived by Designated Beneficiary. Except as provided
in Section 6 hereof, if the Participant dies before the date distributions begin
and there is a Designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining Life Expectancy of the Participant’s Designated
Beneficiary, determined as provided in Section 4.1 hereof.
          (b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
          (c) Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a) hereof, this Section 4.2 will
apply as if the surviving spouse were the Participant.

4



--------------------------------------------------------------------------------



 



5. Definitions.
     5.1 “Designated Beneficiary” means the individual who is designated as the
beneficiary pursuant to Section 2.1(e) of the Plan and is the designated
beneficiary under Section 401(a)(9) of the Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury Regulations.
     5.2 “Distribution Calendar Year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 2.2 hereof. The required minimum distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.
     5.3 “Life Expectancy” means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
     5.4 “Participant’s Account Balance” means the Account balance as of the
last Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (“Valuation Calendar Year”) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the Valuation Calendar Year after the Valuation Date and
decreased by distributions made in the Valuation Calendar Year after the
Valuation Date. The Account balance for the Valuation Calendar Year includes any
amounts rolled over or transferred to the Plan either in the Valuation Calendar
Year or in the Distribution Calendar Year if distributed or transferred in the
Valuation Calendar Year.
     5.5 “Required Beginning Date” means April 1 of the calendar year following
the later of (a) the calendar year in which the attains age 701/2, or (b) the
calendar year in which the Participant retires; provided, however, that the
preceding clause (b) shall not apply in the case of any Participant who is a
5-percent owner (as defined in Section 416 of the Code) with respect to the plan
year ending in the calendar year in which the Participant attains age 701/2.

5



--------------------------------------------------------------------------------



 



     6. Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries. If the Participant dies before distributions begin and there is a
Designated Beneficiary, distribution to the Designated Beneficiary is not
required to begin by the date specified in Section 2.2 hereof, but the
Participant’s entire interest will be distributed to the Designated Beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, this election will apply as if the surviving spouse were the Participant.
This election will apply to all distributions to Designated Beneficiaries.

6